EXECUTION VERSION

 

 

 

THREE-YEAR TERM LOAN AGREEMENT

dated as of September 28, 2005

among

LAKESIDE FARM INDUSTRIES LTD.,

as Borrower

TYSON FOODS, INC.,

as Guarantor

THE LENDERS PARTY HERETO

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH,

as Administrative Agent

MERRILL LYNCH CAPITAL CANADA INC.,

as Syndication Agent

RABOBANK NEDERLAND CANADIAN BRANCH

BNP PARIBAS (CANADA)

as Documentation Agents

 

_______________________________

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Sole Bookrunner

 

[CS&M #6701-196]

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

Page

ARTICLE I

 

Definitions and Accounting Terms

SECTION 1.01. Certain Defined Terms

1

SECTION 1.02. Computation of Time Periods

18

SECTION 1.03. Accounting Matters

18

SECTION 1.04. Certain Terms

18

 

ARTICLE II

 

Amounts and Terms of the Loans and B/As

SECTION 2.01. Amounts and Terms of Commitments

19

SECTION 2.02. Procedure for Borrowings

19

SECTION 2.03. Canadian Bankers’ Acceptances

20

SECTION 2.04. Repayment; Evidence of Indebtedness

23

SECTION 2.05. Termination and Reduction of the Commitments

23

SECTION 2.06. Optional Prepayments

23

SECTION 2.07. Interest

24

SECTION 2.08. Default Interest

24

SECTION 2.09. Continuation and Conversion Elections

24

ARTICLE III

 

Fees; Payments; Taxes; Changes in Circumstances

SECTION 3.01. Fees

27

SECTION 3.02. Computation of Fees and Interest

27

SECTION 3.03. Payments by the Borrower

28

SECTION 3.04. Payments by the Lenders to the Administrative Agent

29

SECTION 3.05. Taxes

29

SECTION 3.06. Sharing of Payments, Etc

31

SECTION 3.07. Inadequacy of LIBOR

32

SECTION 3.08. Increased Costs

32

SECTION 3.09. Capital Adequacy

32

SECTION 3.10. Funding Losses

33

SECTION 3.11. Additional Interest on Eurodollar Loans

33

SECTION 3.12. Certificates of Lenders

33

SECTION 3.13. Change of Lending Office; Replacement Lender

34

 

 

 

i

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

Representations and Warranties

SECTION 4.01. Corporate Existence; Compliance with Law

35

SECTION 4.02. Corporate Authorization; No Contravention; Governmental
Authorization

35

SECTION 4.03. Enforceable Obligations

36

SECTION 4.04. Taxes

36

SECTION 4.05. Financial Matters

36

SECTION 4.06. Litigation

37

SECTION 4.07. Subsidiaries

37

SECTION 4.08. No Defaults

37

SECTION 4.09. Investment Company Act; Public Utility Holding Company Act

37

SECTION 4.10. Use of Proceeds; Margin Regulations

37

SECTION 4.11. Assets

37

SECTION 4.12. Labor Matters

38

SECTION 4.13. Environmental Matters

38

SECTION 4.14. Completeness

39

SECTION 4.15. ERISA and Pension Plans

39

SECTION 4.16. Insurance

39

ARTICLE V

 

Conditions Precedent

SECTION 5.01. Conditions Precedent to Effectiveness

39

ARTICLE VI

 

Affirmative Covenants

SECTION 6.01. Compliance with Laws, Etc

41

SECTION 6.02. Use of Proceeds

42

SECTION 6.03. Payment of Obligations, Etc

42

SECTION 6.04. Insurance

42

SECTION 6.05. Preservation of Corporate Existence, Etc

42

SECTION 6.06. Access

42

SECTION 6.07. Keeping of Books

43

SECTION 6.08. Maintenance of Properties

43

SECTION 6.09. Financial Statements

43

SECTION 6.10. Reporting Requirements

44

SECTION 6.11. Notices Regarding ERISA

45

SECTION 6.12. Environmental Compliance; Notice

45

 

 

 

ii

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

 

Negative Covenants

SECTION 7.01. Limitations on Liens

46

SECTION 7.02. Limitation on Indebtedness

48

SECTION 7.03. Sale-Leaseback Transactions

49

SECTION 7.04. Restricted Payments

50

SECTION 7.05. Mergers, Etc

50

SECTION 7.06. Investments in Other Persons

50

SECTION 7.07. Asset Dispositions

51

SECTION 7.08. Change in Nature of Business

52

SECTION 7.09. Transactions with Affiliates, Etc

52

SECTION 7.10. Margin Regulations

52

SECTION 7.11. Compliance with ERISA

52

SECTION 7.12. Speculative Transactions

53

SECTION 7.13. Leverage Ratio

53

SECTION 7.14. Interest Expense Coverage Ratio

53

ARTICLE VIII

 

Events of Default

SECTION 8.01. Events of Default

53

SECTION 8.02. Remedies

55

SECTION 8.03. Rights Not Exclusive

55

ARTICLE IX

 

The Administrative Agent

SECTION 9.01. Appointment

56

SECTION 9.02. Delegation of Duties

56

SECTION 9.03. Liabilities of Administrative Agent

56

SECTION 9.04. Reliance by Administrative Agent

57

SECTION 9.05. Notice of Default

57

SECTION 9.06. Credit Decision

57

SECTION 9.07. Indemnification

58

SECTION 9.08. Administrative Agent in Individual Capacity

58

SECTION 9.09. Successor Administrative Agent

58

 

ARTICLE X

 

Guarantee

 

 

iii

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE XI

 

Miscellaneous

SECTION 11.01. Notices, Etc

60

SECTION 11.02. Amendments, Etc

61

SECTION 11.03. No Waiver; Remedies

61

SECTION 11.04. Costs and Expenses

62

SECTION 11.05. Indemnity

62

SECTION 11.06. Right of Set-off

63

SECTION 11.07. Binding Effect

63

SECTION 11.08. Assignments, Participations, Etc

64

SECTION 11.09. Confidentiality

67

SECTION 11.10. Survival

67

SECTION 11.11. Headings

67

SECTION 11.12. Governing Law and Jurisdiction

67

SECTION 11.13. Execution in Counterparts

68

SECTION 11.14. Entire Agreement

68

SECTION 11.15. Waiver of Jury Trial

68

SECTION 11.16. Severability

68

SECTION 11.17. Conversion of Currencies

69

SECTION 11.18. USA Patriot Act

69

SECTION 11.19. Interest Act (Canada)

69

 

 

Exhibits

 

 

Exhibit 2.02

Form of Notice of [Borrowing][B/A Drawing]

 

Exhibit 2.04(c)

Form of Promissory Note

 

Exhibit 2.09

Form of Notice of Conversion/Continuation

 

Exhibit 5.01(d)(i)

Form of Opinion of Read Hudson, US Counsel to the Guarantor

Exhibit 5.01(d)(ii)           Form of Opinion of Blake, Cassels & Graydon, LLP,
Canadian Counsel to the             Borrower

Exhibit 6.09

Form of Compliance Certificate

 

Exhibit 11.08

Form of Assignment and Acceptance

 

Exhibit 11.08(e)

Form of Voting Participant Notification and Consent

 

 

 

iv

 

 


--------------------------------------------------------------------------------



 

 

Schedules

 

Schedule 1.01(a)

Commitments; Percentage Shares

 

Schedule 1.01(b)

Indentures

 

Schedule 4.05(a)

Financial Matters of Guarantor

 

Schedule 4.06

Pending Litigation

 

Schedule 4.07(a)

Subsidiaries

 

Schedule 4.07(d)

Joint Ventures/Partnerships

 

Schedule 4.12

Labor Matters

 

Schedule 4.13

Environmental Matters

 

Schedule 4.15

Employee Benefit Plans

 

Schedule 7.01/7.02

Existing Liens and Existing Indebtedness

Schedule 7.09

Existing Restrictions

 

 

 

v

 

 


--------------------------------------------------------------------------------



 

 

THREE-YEAR TERM LOAN AGREEMENT dated as of September 28, 2005, among TYSON
FOODS, INC., a Delaware corporation (the “Guarantor”), LAKESIDE FARM INDUSTRIES
LTD., an Alberta corporation and a wholly owned subsidiary of the Guarantor (the
“Borrower”), the banks which are or may, from time to time hereafter, become
parties hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Administrative Agent (the “Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

 

Definitions and Accounting Terms

SECTION 1.01. Certain Defined Terms. As used in this Agreement and in any
Schedules and Exhibits to this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Administrative Agent” means JPMCB, Toronto Branch, in its capacity as
administrative agent for the Lenders, together with any successor thereto in
such capacity.

“Administrative Agent’s Fee Letter” means the fee letter dated August 29, 2005,
between the Borrower, the Guarantor, JPMCB and J.P. Morgan Securities Inc.

“Administrative Agent’s Payment Office” means the address for payments set forth
on the signature pages hereof in relation to the Administrative Agent or such
other address as the Administrative Agent may from time to time specify in
accordance with Section 11.01.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any Subsidiary of such Person and
any other Person which, directly or indirectly, controls, is controlled by, or
is under common control with, such Person, and includes, if such Person is a
corporation, each Person who is the beneficial owner of 5% or more of such
corporation’s outstanding common stock. For purposes of this definition,
“control” means the possession of the power to direct or cause the direction of
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” means this Credit Agreement, as from time to time amended, modified
or supplemented.

“Aggregate Commitments” means the aggregate amount of the Commitments of all the
Lenders as in effect from time to time.

 

 

[[NYCORP:2538483v11:4302W:09/27/05--04:30 p]]

 


--------------------------------------------------------------------------------



2

 

 

“Applicable Canadian Pension Legislation” means, at any time, any Canadian
pension legislation then applicable to the Borrower, including all regulations
made thereunder, and all rules, regulations, rulings and interpretations made or
issued by any Governmental Authority having or asserting jurisdiction in respect
thereof, excluding, all such legislation, rules, regulations, rulings and
interpretations applicable to the Canada Pension Plan, the Quebec Pension Plan
and any other similar plan established and maintained by any Governmental
Authority.

“Applicable Rate” means, for any day, with respect to any Reference Rate Loan,
Canadian Prime Rate Loan or Eurodollar Loan, or with respect to the B/A Drawing
Rate, as the case may be, the applicable rate per annum set forth below under
the caption “Reference Rate Spread”, Canadian Prime Rate Spread, “Eurodollar
Spread” or “B/A Drawing Rate”, as the case may be, based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

Index Debt Ratings:

Reference Rate/
Canadian Prime Rate Spread

Eurodollar
Spread and B/A Drawing Rate

Category 1
Greater than or equal
to A3 / A-

0.000%

0.400%

Category 2
Baa1 / BBB+

0.000%

0.500%

Category 3
Baa2 / BBB

0.000%

0.600%

Category 4
Baa3 / BBB-

0.000%

0.750%

Category 5
Less than Baa3 / BBB-

0.000%

1.000%

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless the ratings differ by two or more
Categories, in which case the Applicable Rate shall be based on the Category one
level below that corresponding to the higher rating; and (c) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first publicly announced by Moody’s or S&P. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating

 

 


--------------------------------------------------------------------------------



3

 

agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

“Assignee” has the meaning specified in Section 11.08(b).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.08), and accepted by the Administrative Agent, in the form of
Exhibit 11.08 or any other form approved by the Administrative Agent and the
Borrower.

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by the Borrower and accepted by a Lender in accordance with the
terms of this Agreement.

“B/A Discount Proceeds” means, with respect to any B/A, an amount (rounded
upward, if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the
face amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii)
the sum of (A) one and (B) the product of (x) the B/A Discount Rate (expressed
as a decimal) applicable to such B/A and (y) a fraction of which the numerator
is the number of days in the Contract Period applicable to such B/A and the
denominator is 365, with such quotient being rounded upward or downward to the
fifth decimal place and .000005 being rounded upward.

“B/A Discount Rate” means, with respect to a B/A being accepted and purchased on
any day, (a) for a Lender that is a Schedule I Lender, (i) the CDOR Rate
applicable to such B/A or, (ii) if the B/A Discount Rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Administrative Agent) of the percentage B/A
Discount Rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Administrative Agent by the Schedule I
Reference Lenders as the percentage B/A Discount Rate at which each such bank
would, in accordance with its normal practices, at approximately 10:00 a.m.,
Toronto time, on such day, be prepared to purchase bankers’ acceptances accepted
by such bank having a face amount and term comparable to the face amount and
Contract Period of such B/A, and (b) for a lender that is a Non-Schedule I
Lender, the lesser of (i) the rate quoted in (a) above plus 0.10% per annum and
(ii) the arithmetic average (as determined by the Administrative Agent) of the
percentage B/A Discount Rates (expressed as a decimal and rounded upward, if
necessary, to the nearest 1/100 of 1%) quoted to the Administrative Agent by the
Non-Schedule I Reference Lenders as the percentage B/A Discount Rate at which
each such bank would, in accordance with its normal practices, at approximately
10:00 a.m., Toronto time, on such day, be prepared to purchase bankers’
acceptances accepted by such bank having a face amount and term comparable to
the face amount and Contract Period of such B/A.

“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect, including any B/A Equivalent Loans made
on the same date and as to which a single Contract Period is in effect.

“B/A Equivalent Loan” is defined in Section 2.03(k).

“Borrower” has the meaning specified in the preamble.

 

 

 


--------------------------------------------------------------------------------



4

 

 

“Borrowing” means Loans of the same currency, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Toronto or Montreal are authorized or
required by law to remain closed; provided that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market.

“Canadian Dollars” or “Cdn.$” means lawful money of Canada.

“Canadian Prime Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the greater of
(a) the interest rate per annum publicly announced from time to time by the
Administrative Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars and made by it in Canada (each
change in such reference rate being effective from and including the date such
change is publicly announced as being effective) and (b) the interest rate per
annum equal to the sum of (i) the CDOR Rate on such day (or, if such rate is not
so reported on the Reuters Screen CDOR Page, the average of the rate quoted for
bankers’ acceptances denominated in Canadian Dollars with a term of 30 days
received by the Administrative Agent at approximately 10:00 a.m., Toronto time,
on such day (or, if such day is not a Business Day, on the next preceding
Business Day) from one or more banks of recognized standing selected by it) and
(ii) 0.50% per annum.

“Canadian Prime Rate Loan” means any Loan that bears interest at a rate
determined with reference to the Canadian Prime Rate.

“Canadian Resident Lender” means a Lender that is, at the relevant times, (i) a
resident in Canada for the purposes of the Income Tax Act (Canada) or (ii) an
“authorized foreign bank” as defined in subsection 248(1) of the Income Tax Act
(Canada), and will receive and credit all amounts paid or credited to it by or
on account of a Loan Party hereunder or under any other Loan Document in respect
of its “Canadian banking business” as defined in subsection 248(1) of the Income
Tax Act (Canada).

“CDOR Rate” means, on any day, an interest rate per annum equal to the average
discount rate applicable to bankers’ acceptances denominated in Canadian Dollars
with a term of 30 days (for purposes of the definition of “Canadian Prime Rate”)
or with a term equal to the Contract Period of the relevant B/As (for purposes
of the definition of “B/A Discount Rate”) appearing on the Reuters Screen CDOR
Page (or on any successor or substitute page of such Screen, or any successor to
or substitute for such Screen, providing rate quotations comparable to those
currently provided on such page of such Screen, as determined by the
Administrative Agent from time to time) at approximately 10:00 a.m., Toronto
time, on such date (or, if such date is not a Business Day, on the next
preceding Business Day).

“CERCLA” has the meaning specified in the definition of Environmental Law.

 

 

 


--------------------------------------------------------------------------------



5

 

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Administrative Agent or any
Lender or by any lending office of the Administrative Agent or such Lender or by
the Administrative Agent’s or such Lender’s holding company with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Code” means the Internal Revenue Code of 1986 (or any successor(s) thereto), as
amended from time to time.

“Commitment” means, for each Lender, as the context may require (a) the amount
in US Dollars set forth in Schedule 1.01(a) opposite the name of such Lender
under the heading “Commitment” or as otherwise set forth in any Assignment and
Acceptance, as such amount may be reduced pursuant to Section 2.05 or as a
result of one or more assignments pursuant to Section 11.08 or (b) the
obligation of such Lender to extend credit to the Borrower hereunder in the
amount specified in the immediately preceding clause (a). The initial aggregate
amount of the Lenders’ Commitments is US$352,900,000.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary losses for such period, and (v) noncash charges to the extent
solely attributable to unrealized losses under SFAS 133 (provided that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made) and minus (b) without duplication and to the extent included in
determining such Net Income, the sum of (i) any extraordinary gains for such
period and (ii) noncash gains to the extent solely attributable to unrealized
gains under SFAS 133 (provided that any cash received with respect to any such
noncash gain shall be added in computing Consolidated EBITDA during the period
in which such cash is received), all determined on a consolidated basis in
accordance with GAAP; provided that for the purposes of determining the Leverage
Ratio, if the Guarantor or any of its consolidated Subsidiaries has made any
Material Acquisition or Material Disposition during the period of four
consecutive fiscal quarters ended on the date on which the most recent fiscal
quarter ended, Consolidated EBITDA for the relevant period for testing
compliance shall be calculated after giving pro forma effect thereto as if such
Material Acquisition or Material Disposition had occurred on the first day of
the relevant period for testing compliance. As used in this definition,
“Material Acquisition” means any acquisition or series of related acquisitions
of property that (a) constitutes all or substantially all of the Stock or all or
substantially all of the assets of any Person or comprises all or substantially
all of any operating unit of a business and (b) involves consideration in excess
of US$500,000,000; and “Material Disposition” means any sale, transfer, lease or
other disposition or series of related sales, transfers, leases or other
dispositions of property that (x) constitutes all or substantially all of the
Stock or all or substantially all of the assets of any Subsidiary of the
Guarantor or involves assets comprising all or substantially all of any
operating unit of a business of the Guarantor or any of its Subsidiaries

 

 

 


--------------------------------------------------------------------------------



6

 

and (y) yields gross proceeds to the Guarantor or any of its Subsidiaries in
excess of US$500,000,000.

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of capital lease obligations) of
the Guarantor and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Guarantor and its consolidated Subsidiaries for such period (taken
as a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that there shall be excluded
from Consolidated Net Income the net income (or loss) of any Person accrued
prior to the earlier of the date such Person becomes a Subsidiary of the
Guarantor or is merged into or consolidated with the Guarantor or any of its
Subsidiaries or such Person’s assets are acquired by the Guarantor or any of its
Subsidiaries.

“Consolidated Net Income Available for Restricted Payments” means an amount
equal to (i) the sum of US$150,000,000 plus 80% (or minus 100% in case of
consolidated net loss) of Consolidated Net Income for the period (taken as one
accounting period) commencing October 3, 2004 and terminating at the fiscal
quarter end of the Guarantor immediately preceding the date of any proposed
Restricted Payment, less (ii) the sum of (A) the aggregate amount of all
dividends (other than dividends payable solely in Stock of the Guarantor) and
other distributions paid or declared by the Guarantor for all periods on or
after October 3, 2004 on any class of its Stock and (B) the excess (if any) of
the aggregate amount expended, directly or indirectly, by the Guarantor for all
periods on or after October 3, 2004 for the redemption, purchase or other
acquisition of any shares of its Stock, over the aggregate net amount of any
cash or cash equivalents received by the Guarantor for all periods on or after
October 3, 2004 as consideration for the sale of any shares of its Stock.

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the Borrower may elect; provided that if such Contract
Period would end on a day other than a Business Day, such Contract Period shall
be extended to the next succeeding Business Day.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Controlled Group” means, with respect to any Person, all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) which are under common control with such Person and which,
together with such Person, are treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.

 

 

 


--------------------------------------------------------------------------------



7

 

 

“Credit Exposure” means, at any time, the sum of the US Dollar Equivalents of
the principal amounts of the outstanding Loans and B/As at such time. The Credit
Exposure of any Lender at any time means such Lender’s Percentage Share of the
aggregate Credit Exposure at such time.

“Debt Rating” means the actual or implied rating as most recently assigned to
the Index Debt by Moody’s or S&P, as the case may be.

“Default” means any event or condition which, with the giving of notice or the
lapse of time, or both, would become an Event of Default.

“Documentation Agent” means an institution identified as such on the cover of
this Agreement.

“Dollars” or “$” means US Dollars.

“Effective Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied (or waived in accordance with Section 11.02).

“Environmental Claim” means any claim, however asserted, by any Governmental
Authority or other Person alleging potential liability for violation of any
Environmental Law or for release or injury to the environment or threat to
public health, personal injury (including sickness, disease or death), property
damage, natural resources damage, or otherwise alleging liability for damages,
punitive damages, cleanup costs, removal costs, remedial costs, response costs,
restitution, civil or criminal penalties, injunctive relief, or other type of
relief, resulting from or based upon (a) the presence, placement, discharge,
emission or release (including intentional and unintentional, negligent and
non-negligent, sudden or non-sudden, accidental or non-accidental placement,
spill, leaks, discharges, emissions or releases) of any Hazardous Material at,
in or from property, whether or not owned by the Borrower or any of its
Subsidiaries, or (b) any other circumstances forming the basis of any violation,
or alleged violation, of any Environmental Law.

“Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the
Hazardous Material Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) (“OSHA”), and all
federal and provincial Canadian environmental legislation as such laws have been
or hereafter may be amended, modified or supplemented, and any and all analogous
future federal, or present or future state, provincial or local, statutes and
the regulations promulgated pursuant thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and all regulations promulgated thereunder.

“ERISA Event” means, with respect to any Person, (a) a Reportable Event (other
than a Reportable Event not subject to the provision for 30-day notice to the
PBGC under regulations issued under Section 4043 of ERISA); (b) the withdrawal
of such Person or any

 

 


--------------------------------------------------------------------------------



8

 

member of its Controlled Group from a Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (c) the filing
of a notice of intent to terminate a Plan or the treatment of a Plan amendment
as a termination under Section 4041 of ERISA; (d) the institution of proceedings
to terminate a Plan by the PBGC; (e) the failure to make required contributions
which would result in the imposition of a Lien under Section 412 of the Code or
Section 302 of ERISA; and (f) any other event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA other than PBGC premiums due
but not delinquent under Section 4007 of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

“Eurodollar Loan” means any Loan that bears interest at a rate determined with
reference to LIBOR.

“Eurodollar Reserve Percentage” means, with respect to any Interest Period for
any Eurodollar Loan made by any Lender, the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Margin Stock” means that portion, if any, of the Margin Stock owned by
the Borrower and its Subsidiaries that must be excluded from the restrictions
imposed by Section 7.01 and Section 7.07 in order for the value (determined in
accordance with Regulation U) of the Margin Stock subject to such Sections to
account for less than 25% of the aggregate value (as so determined) of all
assets subject to such Sections.

“Exchange Rate” means, with respect to Canadian Dollars, the rate at which
Canadian Dollars may be exchanged into US Dollars, as set forth at approximately
11:00 a.m., London time, three Business Days prior to the Effective Date on the
Reuters World Currency Page for Canadian Dollars. In the event that such rate
does not appear on any Reuters World Currency Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such Exchange Rate shall instead
be the arithmetic average of the spot rates of exchange of the Administrative
Agent in the market where its foreign currency exchange operations in respect of
Canadian Dollars are then being conducted, at or about 10:00 a.m., local time,
on such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of such determination, for any reason, no
such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

 

 


--------------------------------------------------------------------------------



9

 

 

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
Obligation of any Loan Party hereunder, the following taxes, including interest,
penalties or other additions thereto: (a) capital, income or franchise taxes
imposed on (or measured by) its capital (in whole or in part) or its net income
by the jurisdiction under the laws of which the Administrative Agent or such
Lender is organized, the jurisdiction in which its Lending Office is located,
any political subdivision thereof, or the jurisdiction in which it carries on
business (other than solely in connection with this Agreement and the credit
facility established hereby), (b) any branch profits taxes imposed by any
jurisdiction described in the preceding clause (a), (c) in the case of a Lender,
any withholding tax imposed by Canada (or any political subdivision thereof) on
amounts payable to such Lender that is attributable to such Lender’s failure or
inability to qualify as a Canadian Resident Lender, except to the extent that
such failure or inability to so qualify as a Canadian Resident Lender is the
result of any Change in Law after the date such Lender becomes a party to this
Agreement, and (d) any withholding tax that is attributable to such Lender’s
failure to comply with Section 3.05(e), except, in the case of clause (c) above,
to the extent that (i) such Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 3.05, or (ii) such withholding tax shall have resulted from
the making of any payment to a location other than the office designated by the
Administrative Agent or such Lender for the receipt of payments of the
applicable type.

“Existing 2001 Five-Year Credit Agreement” means the Five-Year Credit Agreement
dated as of September 24, 2001, as amended from time to time, among the
Guarantor, the banks from time to time party thereto, JPMCB, as administrative
agent, Merrill Lynch Capital Corporation, as syndication agent, and SunTrust
Bank, as documentation agent and Mizuho Financial Group and Rabobank
International, as co-documentation agents.

“Existing 2004 Five-Year Credit Agreement” means the Five-Year Credit Agreement
dated as of June 9, 2004, as amended from time to time, among the Guarantor, the
banks from time to time party thereto, JPMCB, as administrative agent, Merrill
Lynch Bank USA, as syndication agent, and SunTrust Bank, Rabobank International
and BNP Paribas, as documentation agent, and Cobank ACB, as co-documentation
agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Five-Year Revolving Credit Agreement” means the US$1,000,000,000 Five-Year
Revolving Credit Agreement dated as of the date hereof, among the Guarantor, the
lenders from

 

 

 


--------------------------------------------------------------------------------



10

 

time to time party thereto, JPMCB, as administrative agent, Merrill Lynch Bank
USA, as syndication agent, SunTrust Bank, Cooperative Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank International”, New York Branch, and
BNP Paribas, as documentation agents, and CoBank, ACB and U.S. AgBank, FCB, as
Co-Documentation Agents.

“GAAP” means accounting principles generally accepted in the United States of
America as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board, or in
such other statements by such other entity as may be in general use by
significant segments of the accounting profession, which are applicable to the
circumstances as of the date of determination.

“Governmental Authority” means any nation or government, any provincial, any
state or other political subdivision thereof and any central bank (or similar
monetary or regulatory authority) thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, waste, solid waste, hazardous waste, hazardous constituent, special
waste, hazardous substance, hazardous material, or toxic substance, or petroleum
or petroleum derived substance or waste.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Inactive Subsidiary” means a Subsidiary that conducts no business and the
assets of which have an aggregate book value of less than US$1,000,000.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured); (b) all
obligations evidenced by notes, bonds, debentures or similar instruments; (c)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (d) all
obligations under leases which have been or should be, in accordance with GAAP,
recorded as capital leases; (e) all net obligations with respect to Hedging
Agreements; (f) all direct or indirect guaranties in respect of any obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clause (a), (b), (c), (d) or (e) above; and
(g) all Indebtedness referred to in clause (a), (b), (c), (d) or (e) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
provided, however, that if any Indebtedness of any

 

 


--------------------------------------------------------------------------------



11

 

type referred to above is supported by another type of Indebtedness referred to
above, such Indebtedness shall not be considered more than once for the purposes
of this definition.

“Indebtedness for Borrowed Money” means the sum of all Indebtedness of the
Guarantor and its consolidated Subsidiaries of the types referred to in clauses
(a), (b) and (d) of the definition of Indebtedness plus all obligations of the
Guarantor and its consolidated Subsidiaries under the Receivables Facility.

“Indemnified Party” has the meaning specified in Section 11.05(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indentures” means the indentures, including supplements and/or board
resolutions establishing series of debt thereunder, and note agreements of the
Guarantor and its Subsidiaries listed on Schedule 1.01(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Guarantor that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Insolvency Proceeding” means (a) any case, petition, action or proceeding
before any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of the creditors of any Person generally or any substantial portion of
the creditors of such Person; in each case undertaken under United States
Federal or State law or foreign law.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period applicable to such Eurodollar Loan, and with respect
to any Interest Period of six months duration for any Eurodollar Loan, the date
which falls three months after the beginning of such Interest Period, and (b)
with respect to any Reference Rate Loan or Canadian Prime Rate Loan, the last
day of each calendar quarter.

“Interest Period” means with respect to any Eurodollar Loan, the period
commencing on the Business Day such Eurodollar Loan is disbursed or on the date
on which a Reference Rate Loan is converted into a Eurodollar Loan and ending on
the date 14 days or one, two, three or six months thereafter, in its Notice of
Borrowing or Notice of Conversion/Continuation; provided, however, that:

(a) in the case of the continuation of a Eurodollar Loan pursuant to
Section 2.09(b), the Interest Period applicable after the continuation of such
Loan shall commence on the last day of the preceding Interest Period;

(b) if any Interest Period applicable to a Eurodollar Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such

 

 


--------------------------------------------------------------------------------



12

 

Interest Period into another calendar month in which event such Interest Period
shall end on the immediately preceding Business Day;

(c) any Interest Period applicable to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(d) no Interest Period for any Loan shall extend beyond the Maturity Date.

“IRS” means the Internal Revenue Service of the United States of America.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 11.17(b).

“Lender” has the meaning specified in the preamble and includes each Lender
listed on the signature pages hereof and each Person which becomes a Lender
pursuant to Section 11.08, other than any Person that ceases to be a Lender
pursuant to Section 11.08.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as such in such Lender’s Administrative Questionnaire
delivered to the Administrative Agent.

“Leverage Ratio” means, at any date of determination, the ratio of
(a) Indebtedness for Borrowed Money at such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters for which financial statements
have most recently been delivered under Section 6.09(a) or (b).

“LIBOR” means, with respect to any Eurodollar Loan for any Interest Period, the
rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to US
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for US Dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then “LIBOR” with respect to such Eurodollar Loan for such Interest
Period shall be the rate at which US Dollar deposits of US$5,000,000 and

 

 


--------------------------------------------------------------------------------



13

 

for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Lien” means any lien, charge, security interest or encumbrance or any other
type of preferential arrangement (including liens or retained security titles of
conditional vendors and capitalized leases but excluding any right of set-off).

“Loan” means an extension of credit by a Lender pursuant to Article II.

“Loan Documents” means this Agreement, any promissory notes delivered pursuant
to this Agreement, the Notices of Borrowing, the Notices of
Conversion/Continuation and any B/As accepted pursuant to this Agreement.

“Loan Parties” means the Borrower and the Guarantor.

“Majority Lenders” means at any time Lenders holding more than 50% of the
aggregate Commitments and Credit Exposures.

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, business, operations or properties
of the Guarantor and its Subsidiaries taken as a whole; (b) any material adverse
change in the rights or remedies of the Lenders under the Loan Documents or the
ability of the Borrower or the Guarantor to perform their respective obligations
under any of the Loan Documents; or (c) any material adverse change in the
legality, validity or enforceability of any Loan Document.

“Maturity Date” means September 29, 2008.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Multiemployer Plan” means, with respect to any Person, at any time, a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which such Person or any member of its Controlled Group is making, or is
obligated to make contributions or has made, or been obligated to make,
contributions.

“Net Worth” means, with respect to any Person, at any date of determination, the
shareholders’ equity of such Person as determined in accordance with GAAP.

“Non-Schedule I Lender” means any Lender not named on Schedule I to the Bank Act
(Canada).

“Non-Schedule I Reference Lenders” means JPMorgan Chase Bank, N.A., Toronto
Branch, and any other Non-Schedule I Lender agreed upon by the Borrower and the
Administrative Agent from time to time.

 

 

 


--------------------------------------------------------------------------------



14

 

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Conversion/Continuation” has the meaning specified in
Section 2.09(b).

“Obligations” means all Loans, the face amount of all B/As issued and accepted
hereunder and all other Indebtedness, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrower to any Lender, the Administrative
Agent, any Affiliate of any of the foregoing or any Indemnified Party, of any
kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, arising under this Agreement or under any other
Loan Document, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification, or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. The term “Obligations” includes all
interest, charges, expenses, fees, attorneys’ fees and disbursements (including
the allocated cost of in-house counsel) and any other sum chargeable to the
Borrower under this Agreement or any other Loan Document.

“OSHA” has the meaning specified in the definition of Environmental Laws.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning specified in Section 11.08(e).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage Share” means, as to any Lender at any time, (a) prior to the
extensions of credit hereunder on the Effective Date, such Lender’s percentage
share of the Aggregate Commitments, as set forth opposite such Lender’s name in
Schedule 1.01(a) under the heading “Percentage Share” or set forth in any
Assignment and Acceptance delivered pursuant to Section 11.08, as such
percentage may be modified from time to time in connection with any assignment
of the Commitment of such Lender in accordance with the terms hereof, and (b)
after the extensions of credit hereunder on the Effective Date, such Lender’s
percentage share of the aggregate Credit Exposure, as such percentage may be
modified from time to time in connection with any assignment of Loans or B/As in
accordance with the terms hereof.

“Permitted Disposition” means, any disposition (except as otherwise permitted
under Section 7.07) made by the Guarantor or any of its Subsidiaries of any of
its assets if the net income for the most recently completed four fiscal quarter
period for which financial statements have been delivered pursuant to Section
6.09(a) or (b) derived from the assets subject to such disposition together with
the net income for such period derived from all other assets sold or otherwise
disposed of during or after such period does not exceed 10% of Consolidated Net
Income for such period.

 

 

 


--------------------------------------------------------------------------------



15

 

 

“Permitted Investments” means:

(a) securities issued or fully guaranteed or insured by the United States
Government or any agency thereof and backed by the full faith and credit of the
United States of America having maturities of not more than one year from the
date of acquisition;

(b) certificates of deposit, time deposits, Eurodollar time deposits, overnight
bank deposits, repurchase agreements, reverse repurchase agreements or bankers’
acceptances, having in each case a tenor of not more than one year issued by any
Lender, or by any United States commercial bank or any branch or agency of a
non-United States bank licensed to conduct business in the United States of
America having a combined capital and surplus of not less than US$500,000,000
whose short term securities are rated at least A-1 by S&P and P-1 by Moody’s;

(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s
and in either case having a tenor of not more than 270 days; and

(d) money-market funds invested in short-term securities rated at least as
provided in clause (b) above.

“Permitted Lien Basket” means 10% of Total Capitalization.

“Permitted Liens” has the meaning specified in Section 7.01.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or Governmental
Authority.

“Plan” means, with respect to the Guarantor or any member of its Controlled
Group, at any time, an employee pension benefit plan as defined in Section 3(2)
of ERISA (including a Multiemployer Plan) that is covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code and is
maintained for the employees of such Person or any member of its Controlled
Group.

“Priority Debt” means (a) any Indebtedness secured by a Lien (including in
connection with capital leases or other financing leases) encumbering any asset
of the Guarantor or any of its Subsidiaries, (b) any Indebtedness of any
Subsidiary of the Guarantor (other than Indebtedness hereunder, Indebtedness of
TFM under the “Guarantee Agreement” referred to in the Five-Year Revolving
Credit Agreement, Indebtedness of TFM owed to the Guarantor and other
Indebtedness of TFM in an amount not to exceed the amount of the guarantee of
the obligations under the “Guarantee Agreement” referred to in the Five-Year
Revolving Credit Agreement, but not any refinancings of the Five-Year Revolving
Credit Agreement), (c) any receivables purchase transaction involving
receivables of the Guarantor or any of its Subsidiaries or any other
securitization of assets of the Guarantor or any of its Subsidiaries and (d) any
sale-leaseback transaction involving assets of the Guarantor or any of its
Subsidiaries.

“Receivables Facility” means (1) an accounts receivable securitization
established by the Borrower in an aggregate principal amount of up to
$750,000,000 consisting of (i) that

 

 


--------------------------------------------------------------------------------



16

 

certain Amended and Restated Receivables Transfer Agreement dated as of August
16, 2002, as amended, by and among Tyson Receivables Corporation, a Delaware
corporation and wholly-owned subsidiary of Borrower, the Borrower, JPMorgan
Chase Bank, as administrative agent and certain other persons that are parties
thereto; and (ii) that certain Receivables Purchase Agreement dated as of
October 17, 2001, as amended, among the Borrower and certain Subsidiaries of the
Borrower, as sellers thereunder and Tyson Receivables Corporation, as purchaser
thereunder; and (2) any amendment, replacement, extension or renewal of the
foregoing, in any case not to exceed $750,000,000 in aggregate principal amount.

“Reference Rate” means the higher of (a) the Federal Funds Rate plus 1/2% and
(b) the rate of interest (the “Prime Rate”) publicly announced from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in Toronto for loans made in Canada and denominated in US Dollars. Any change in
the Prime Rate shall take effect at the opening of business on the day specified
in the public announcement of such change.

“Reference Rate Loan” means any Loan that bears interest at a rate determined
with reference to the Reference Rate.

“Register” has the meaning specified in Section 11.08(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System of the United States of America as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.

“Replacement Lender” has the meaning specified in Section 3.13(b).

“Requirement of Law” means, with respect to any Person, the charter and by-laws
or other organizational or governing documents of such Person, and any law, rule
or regulation (including Environmental Laws, ERISA and Applicable Canadian
Pension Legislation) or order, decree or other determination of an arbitrator or
a court or other Governmental Authority applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means, with respect to any Person, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer, the
Assistant Treasurer or the Secretary of such Person.

“Restricted Payment” means any dividend (other than dividends payable solely in
Stock of the Guarantor and dividends paid by any wholly-owned Subsidiary of the
Guarantor to the Guarantor or any other wholly-owned Subsidiary of the
Guarantor) or any other distribution with respect to any Stock of the Guarantor
or any of its Subsidiaries, whether now or hereafter outstanding, or any payment
on account of the purchase, acquisition, redemption or other retirement,
directly or indirectly, of any shares of such Stock (other than the purchase of
Stock in the ordinary course in connection with employee benefit plans of the
Guarantor or its Subsidiaries, including employee stock purchase plans and stock
option plans).

 

 

 


--------------------------------------------------------------------------------



17

 

 

“Reuters Screen CDOR Page” means the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule I Reference Lenders” means The Bank of Nova Scotia and any other
Schedule I Lender agreed upon by the Borrower and the Administrative Agent from
time to time.

“Solvent” means, with respect to any Person, that the fair value of the assets
of such Person (both at fair valuation and at present fair saleable value) is,
on the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person as of such
date and that, as of such date, such Person is able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Stock” means all shares, options, interests, participations or other
equivalents (regardless of how designated) of or in a corporation or other
entity, whether voting or non-voting, of any class and includes, common stock,
preferred stock or warrants or options for any of the foregoing.

“Subsidiary” means, with respect to any Person, any corporation more than 50% of
whose stock having by the terms thereof ordinary voting power to elect a
majority of the directors of such corporation is at the time owned by such
Person, directly or indirectly through one or more Subsidiaries.

“Syndication Agent” means the institution identified as such on the cover of
this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.

“Total Capitalization” means, at any date, the sum of (a) the aggregate amount
of all Indebtedness for Borrowed Money of the Guarantor and its consolidated
Subsidiaries and (b) the Net Worth of the Guarantor and its consolidated
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

 

 


--------------------------------------------------------------------------------



18

 

 

“Transactions” means the execution, delivery and performance by the Borrower and
the Guarantor of this Agreement and the other Loan Documents, the borrowing of
Loans, the drawing, acceptance and purchase of B/As, the use of the proceeds of
the Loans and the B/As and the other transactions contemplated by the Borrower
to be effected in connection therewith.

“Type” when used in reference to any Loan or Borrowing refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR, the Reference Rate or the Canadian Prime Rate.

“Tyson Limited Partnership” means that certain Delaware limited partnership of
the same name of which Mr. Don Tyson is the Managing General Partner.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in
Canadian Dollars, the equivalent in US Dollars of such amount, determined by the
Administrative Agent using the Exchange Rate.

“US Dollars” or “US$” refers to lawful money of the United States of America.

SECTION 1.02. Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03. Accounting Matters. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

SECTION 1.04. Certain Terms. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
Exhibits and Schedules hereto, as the same may from time to time be amended,
supplemented, amended and restated or otherwise modified and not to any
particular Article, Section, paragraph or clause in this Agreement. The word
“includes” and “including” when used herein is not intended to be exclusive and
means “includes, without limitation” and “including, without limitation.”
References herein to an Article, Section, paragraph or clause shall refer to the
appropriate Article, Section, paragraph or clause in this Agreement. Unless the
context requires otherwise, any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).

 

 

 


--------------------------------------------------------------------------------



19

 

 

ARTICLE II

 

Amounts and Terms of the Loans and B/As

SECTION 2.01. Amounts and Terms of Commitments. Each Lender severally agrees, on
the terms and subject to the conditions hereinafter set forth, (a) to make Loans
in US Dollars or Canadian Dollars to the Borrower (each such Loan, a “Loan”)
and/or (b) to accept and purchase or arrange for the purchase of drafts drawn by
the Borrower in Canadian Dollars as B/As, in each case on the Effective Date, in
an aggregate principal or face amount that will not result in (i) such Lender’s
Credit Exposure exceeding its Commitment or (ii) the aggregate amount of the
Lenders’ Credit Exposures exceeding the Aggregate Commitments. Amounts repaid in
respect of Loans or B/As, other than by way of any conversion or continuation
pursuant to Section 2.09, may not be reborrowed.

SECTION 2.02. Procedure for Borrowings. (a) Each Borrowing shall be made upon
the irrevocable notice of the Borrower, received by the Administrative Agent
(i) not later than 12:00 noon (Toronto time) three Business Days prior to the
date of the proposed Borrowing, in the case of Eurodollar Loans and (ii) not
later than 11:00 a.m. (Toronto time) on the date of the proposed Borrowing, in
the case of Reference Rate Loans or Canadian Prime Rate Loans. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be in writing (including by
facsimile confirmed immediately by telephone), in substantially the form of
Exhibit 2.02 specifying:

(i) the requested borrowing date, which shall be a Business Day;

(ii) the currency and aggregate principal amount of the Borrowing, which shall
be a minimum amount of US$5,000,000 or Cdn$5,000,000, as applicable, or an
integral multiple of US$1,000,000 or Cdn$1,000,000, as applicable, in excess
thereof. If the Notice of Borrowing shall fail to specify the currency with
respect to the Borrowing, the Borrower shall be deemed to have selected US
Dollars;

(iii) whether the Borrowing is to be comprised of Eurodollar Loans, Reference
Rate Loans or Canadian Prime Rate Loans. If the Notice of Borrowing shall fail
to specify the Type of Borrowing, then the requested Borrowing shall be (i) in
the case of a Borrowing denominated in US Dollars, a Reference Rate Borrowing
and (ii) in the case of a Borrowing denominated in Canadian Dollars, a Canadian
Prime Rate Borrowing; and

(iv) if the Borrowing is to be comprised of Eurodollar Loans, the duration of
the initial Interest Period applicable to such Borrowing. If the Notice of
Borrowing shall fail to specify the duration of the initial Interest Period for
any Borrowing comprised of Eurodollar Loans, such Interest Period shall be one
month.

(b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender thereof and of the amount of such Lender’s
Percentage Share of such Borrowing.

 

 

 


--------------------------------------------------------------------------------



20

 

 

(c) Each Lender shall make the amount of its Percentage Share of the Borrowings
available to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s Payment Office on the Effective Date in funds immediately
available in US Dollars, in the case of Eurodollar Loans and Reference Rate
Loans, and in Canadian Dollars, in the case of Canadian Prime Rate Loans, by
12:00 noon (Toronto time). Unless any applicable condition specified in
Article V has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders promptly available to the Borrower by crediting the
account of the Borrower on the books of the Administrative Agent (or such other
account as shall have been specified by the Borrower) with the aggregate amount
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

(d) After giving effect to the Borrowings, there shall not be more than an
aggregate amount of fifteen (i) Interest Periods in effect in respect of all
Loans outstanding at such time and (ii) Contract Periods in effect in respect of
all B/As outstanding at such time.

SECTION 2.03. Canadian Bankers’ Acceptances. (a) Each acceptance and purchase of
B/As of a single Contract Period pursuant to Section 2.01 or Section 2.09 shall
be made ratably by the Lenders in accordance with their respective Percentage
Share. After the Effective Date, no Lender shall have any obligation to accept
and purchase or arrange for the purchase of B/As other than as provided in
Section 2.09.

(b) The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of Cdn.$1,000,000
and not less than Cdn.$5,000,000. If any Lender’s ratable share of the B/As of
any Contract Period to be accepted on any date would not be an integral multiple
of Cdn.$100,000, the face amount of the B/As accepted by such Lender may be
increased or reduced to the nearest integral multiple of Cdn.$100,000 by the
Administrative Agent in its sole discretion. B/As of more than one Contract
Period may be outstanding at the same time; provided that there shall not at any
time be more than an aggregate amount of fifteen (i) Interest Periods in effect
in respect of all Loans outstanding at any time and (ii) Contract Periods in
effect in respect of all B/As outstanding at any time.

(c) To request an acceptance and purchase of B/As, the Borrower shall notify the
Administrative Agent of such request by telephone or by telecopy not later than
11:00 a.m. (Toronto time) one Business Day before the date of such acceptance
and purchase. Each such request shall be irrevocable and shall be in writing
(including by facsimile confirmed immediately by telephone), in substantially
the form of Exhibit 2.02 specifying:

(i) the aggregate face amount of the B/As to be accepted and purchased;

(ii) the date of such acceptance and purchase, which shall be a Business Day;

(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date). If no Contract Period is specified with
respect to any requested acceptance and purchase of B/As, then the Borrower
shall be deemed to have selected a Contract Period of 30 days’ duration; and

 

 

 


--------------------------------------------------------------------------------



21

 

 

(iv) the location and number of the Borrower’s account to which any funds are to
be disbursed.

Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of B/As to be accepted and purchased by such Lender.

(d) The Borrower hereby appoints each Lender as its attorney to sign and endorse
on its behalf, manually or by facsimile or mechanical signature, as and when
deemed necessary by such Lender, blank forms of B/As, each Lender hereby
agreeing that it will not sign or endorse B/As in excess of those required in
connection with B/A Drawings that have been requested by the Borrower hereunder.
It shall be the responsibility of each Lender to maintain an adequate supply of
blank forms of B/As for acceptance under this Agreement. The Borrower recognizes
and agrees that all B/As signed and/or endorsed on its behalf by any Lender in
accordance with the Borrower’s written request shall bind the Borrower as fully
and effectually as if manually signed and duly issued by authorized officers of
the Borrower. Each Lender is hereby authorized to issue such B/As endorsed in
blank in such face amounts as may be determined by such Lender; provided that
the aggregate face amount thereof is equal to the aggregate face amount of B/As
required to be accepted by such Lender in accordance with the Borrower’s written
request. No Lender shall be liable for any damage, loss or claim arising by
reason of any loss or improper use of any such instrument unless such loss or
improper use results from the gross negligence or willful misconduct of such
Lender as determined by a final judgment of a court of competent jurisdiction.
Each Lender shall maintain a record with respect to B/As (i) received by it from
the Administrative Agent in blank hereunder, (ii) voided by it for any reason,
(iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities. Each Lender further agrees to retain such records in the
manner and for the periods provided in applicable provincial or Federal statutes
and regulations of Canada and to provide such records to the Borrower upon its
request and at its expense. Upon request by the Borrower, a Lender shall cancel
all forms of B/A that have been pre-signed or pre-endorsed on behalf of the
Borrower and that are held by such Lender and are not required to be issued
pursuant to this Agreement.

(e) Drafts of the Borrower to be accepted as B/As hereunder shall be signed as
set forth in paragraph (d) above. Notwithstanding that any Person whose
signature appears on any B/A may no longer be an authorized signatory for any of
the Lenders or the Borrower at the date of issuance of such B/A, such signature
shall nevertheless be valid and sufficient for all purposes as if such authority
had remained in force at the time of such issuance and any such B/A so signed
and properly completed shall be binding on the Borrower.

(f) Upon acceptance of a B/A by a Lender, such Lender shall purchase such B/A
from the Borrower at the B/A Discount Rate for such Lender applicable to such
B/A accepted by it and make available the B/A Discount Proceeds to the
Administrative Agent’s Payment Office on the date requested by the Borrower in
funds immediately available in Canadian Dollars to the Administrative Agent by
12:00 noon (Toronto time). The acceptance fee payable by the Borrower to a
Lender under Section 3.01(a) in respect of each B/A accepted by such Lender
shall be set off against the B/A Discount Proceeds payable by such Lender under
this paragraph. Unless any applicable condition specified in Article V has not
been satisfied, the

 

 

 


--------------------------------------------------------------------------------



22

 

Administrative Agent will make the funds so received from the Lenders promptly
available to the Borrower by crediting the account of the Borrower on the books
of the Administrative Agent (or such other account as shall have been specified
by the Borrower) with the aggregate amount made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Loan pursuant to Section 2.09,
the net amount that would otherwise be payable to the Borrower by each Lender
pursuant to this paragraph will be applied as provided in Section 2.09(e).

(g) Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all B/A’s accepted and purchased by it.

(h) Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

(i) Subject to applicable law, the Borrower waives presentment for payment and
any other defense to payment of any amounts due to a Lender in respect of a B/A
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of such B/A being held, at the maturity thereof, by such Lender in its
own right and the Borrower agrees not to claim any days of grace if such Lender
as holder sues the Borrower on the B/A for payment of the amounts payable by the
Borrower thereunder. On the last day of the Contract Period of a B/A, or such
earlier date as may be required pursuant to the provisions of this Agreement,
the Borrower shall pay the Lender that has accepted and purchased such B/A the
full face amount of such B/A, and after such payment the Borrower shall have no
further liability in respect of such B/A and such Lender shall be entitled to
all benefits of, and be responsible for all payments due to third parties under,
such B/A.

(j) At the option of the Borrower and any Lender, B/As under this Agreement to
be accepted by that Lender may be issued in the form of depository bills for
deposit with The Canadian Depository for Securities Limited pursuant to the
Depository Bills and Notes Act (Canada). All depository bills so issued shall be
governed by the provisions of this Section 2.03.

(k) If a Lender is not a chartered bank under the Bank Act (Canada) or if a
Lender notifies the Administrative Agent in writing that it is otherwise unable
to accept B/As, such Lender will, instead of accepting and purchasing B/As, make
a Loan (a “B/A Equivalent Loan”) to the Borrower in the amount of and for the
same term as each draft that such Lender would otherwise have been required to
accept and purchase hereunder. Each such Lender will provide to the
Administrative Agent the B/A Discount Proceeds of such B/A Equivalent Loan for
the account of the Borrower in the same manner as such Lender would have
provided the B/A Discount Proceeds in respect of the draft that such Lender
would otherwise have been required to accept and purchase hereunder. Each such
B/A Equivalent Loan will bear interest at the same rate that would have resulted
if such Lender had accepted (and been paid an acceptance fee) and purchased (on
a discounted basis) a B/A for the relevant Contract Period (it being the
intention of the parties that each such B/A Equivalent Loan shall have the same
economic consequences for the Lenders and the Borrower as the B/A that such B/A
Equivalent Loan replaces). All such interest shall be paid in advance on the
date such B/A Equivalent Loan is made, and shall be deducted from the principal
amount of such B/A Equivalent Loan

 

 

 


--------------------------------------------------------------------------------



23

 

in the same manner in which the B/A Discount Proceeds of a B/A would be deducted
from the face amount of the B/A. Subject to the repayment requirements of this
Agreement, on the last day of the relevant Contract Period for such B/A
Equivalent Loan, the Borrower shall be entitled to convert each such B/A
Equivalent Loan into another type of Loan, or to roll over each such B/A
Equivalent Loan into another B/A Equivalent Loan, all in accordance with the
applicable provisions of this Agreement.

(l) Notwithstanding any provision hereof, the Borrower may not prepay any B/A
Drawing.

(m) For greater certainty, all provisions of this Agreement which are applicable
to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent Loans.

SECTION 2.04. Repayment; Evidence of Indebtedness. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the then unpaid principal amount of each Loan on the Maturity
Date, together with all interest accrued thereon and not yet paid, and (ii) the
face amount of each B/A accepted by such Lender as provided in Section 2.03(i),
in each case in the currency of such Loan or B/A.

(b) Each Lender, with respect to amounts payable to it hereunder, and the
Administrative Agent, with respect to all amounts payable hereunder, shall
maintain on its books, in accordance with its usual practice, loan accounts
setting forth each Loan and B/A accepted, the Type and currency of each Loan,
the applicable interest rate, Interest Period, Contract Period and the amounts
of principal, interest, amounts in respect of B/As and other sums paid and
payable by the Borrower from time to time hereunder with respect thereto;
provided, however, that the failure of any Lender to record any such amount on
its books shall not affect the obligations of the Borrower with respect thereto.
In the case of any dispute, action or proceeding relating to any amount payable
hereunder, the entries in each such account shall be conclusive evidence of such
amount absent manifest error.

(c) Notwithstanding the foregoing, if any Lender shall so request for purposes
of Section 11.08(g), the obligation to repay the Loans made by it shall also be
evidenced by a promissory note in the form of Exhibit 2.04(c).

SECTION 2.05. Termination and Reduction of the Commitments. (a) Unless
previously terminated, the Commitments shall terminate at 5:00 p.m., New York
City time, on the Effective Date.

(b) The Borrower may, at any time and from time to time, upon not less than
three Business Days’ prior notice to the Administrative Agent, terminate the
Aggregate Commitments or permanently reduce the Aggregate Commitments by an
aggregate amount of US$5,000,000 or an integral multiple of US$1,000,000 in
excess thereof. Any reduction in the Aggregate Commitments shall be applied to
each Lender’s Commitment in accordance with such Lender’s Percentage Share.

SECTION 2.06. Optional Prepayments. Subject to Section 3.10, the Borrower may
upon notice to the Administrative Agent, stating the proposed date and aggregate
principal

 

 

 


--------------------------------------------------------------------------------



24

 

amount of the prepayment, received by the Administrative Agent not later than
(i) 12:00 noon (Toronto time) (x) not less than three Business Days prior to the
proposed date of prepayment, in the case of a prepayment of Eurodollar Loans and
(y) not less than one Business Day prior to the proposed date of prepayment, in
the case of a prepayment of Reference Rate Loans and Canadian Prime Rate Loans,
prepay ratably among the Lenders the outstanding principal amount of any Loans
in whole or in part, together (other than in the case of a prepayment of
Reference Rate Loans or Canadian Prime Rate Loans prior to the Maturity Date)
with accrued interest to the date of such prepayment on the principal amount
prepaid. Each such partial prepayment shall be in an aggregate principal amount
of not less than US$5,000,000 or Cdn$5,000,000, as applicable, or an integral
multiple of US$1,000,000 or Cdn$1,000,000, as applicable, in excess thereof;
provided, however, that if the aggregate amount of Eurodollar Loans comprised in
the same Borrowing shall be reduced as a result of any optional prepayment to an
amount less than US$5,000,000, the Eurodollar Loans comprised in such Borrowing
shall automatically convert into Reference Rate Loans at the end of the then
current Interest Period. If any notice of prepayment is given, the principal
amount stated therein, together (other than in the case of a prepayment of a
Reference Rate Loan or Canadian Prime Rate Loan prior to the Maturity Date) with
accrued interest to the date of prepayment, shall be due and payable on the date
specified in such notice. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.

SECTION 2.07. Interest. (a) Subject to Section 2.08, each Loan shall bear
interest, at the option of the Borrower (i) in the case of Reference Rate Loans,
at a rate per annum equal to the sum of the Reference Rate plus the Applicable
Rate, (ii) in the case of Canadian Prime Rate Loans, at a rate per annum equal
to the sum of the Canadian Prime Rate plus the Applicable Rate or (iii) in the
case of Eurodollar Loans, for the Interest Period in effect for such Loan, at a
rate per annum equal to the sum of LIBOR plus the Applicable Rate.

(b) Accrued and unpaid interest in respect of each Loan shall be paid on each
Interest Payment Date, on the Maturity Date and (other than in the case of a
Reference Rate Loan) on the date of any prepayment or repayment of such Loan.

SECTION 2.08. Default Interest. Notwithstanding the provisions of Section 2.07,
if any principal of or interest on any Loan, any fee, or any payment required to
be made by the Borrower under this Agreement in respect of any B/A or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in Section 2.07 or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to Reference Rate Loans as
provided in paragraph (a)(i) of Section 2.07.

SECTION 2.09. Continuation and Conversion Elections. (a) Each Borrowing
initially shall be of the Type specified in a Notice of Borrowing and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Notice of Borrowing. Each B/A Drawing shall have a Contract
Period as specified in the applicable request therefor. Following the Borrowings
and B/A Drawings on the Effective Date, the Borrower may elect to convert and
continue any Borrowing or B/A Drawing pursuant to an irrevocable written Notice

 

 

 

 


--------------------------------------------------------------------------------



25

 

of Conversion/Continuation as provided in paragraph (b) below (it being
understood that (i) no Borrowing or B/A Drawing may be converted to or continued
as a Borrowing or B/A Drawing denominated in a different currency, (ii) no B/A
Drawing may be converted or continued other than at the end of the Contract
Period applicable thereto, (iii) no Borrowing may be converted to or continued
as a Eurodollar Borrowing if the requested Interest Period would end after the
Maturity Date and (iv) no Borrowing or B/A Drawing denominated in Canadian
Dollars may be converted to a Eurodollar Borrowing and no Borrowing denominated
in US Dollars may be converted to a Canadian Prime Rate Borrowing). The Borrower
may elect different options with respect to different portions of the affected
Borrowings or B/A Drawings, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowings or
accepting the B/As comprising such B/A Drawings, as the case may be, and any
Loans or B/As resulting from an election made with respect to any such portion
shall be considered a separate Borrowing or B/A Drawing. The Borrower may upon
irrevocable written notice to the Administrative Agent in accordance with
paragraph (b) below:

(i) elect to convert, on any Business Day, any Reference Rate Loans (or any part
thereof in an aggregate amount not less than US$5,000,000, or an integral
multiple of US$1,000,000 in excess thereof) into Eurodollar Loans;

(ii) elect to convert, on any Business Day, any Eurodollar Loans (or any part
thereof in an aggregate amount not less than US$5,000,000 or an integral
multiple of US$1,000,000 in excess thereof) into Reference Rate Loans;

(iii) elect to continue, on the expiration date of any Interest Period, any
Eurodollar Loans maturing on such Interest Payment Date;

(iv) elect to continue, on the expiration date of any Contract Period, any B/A
Drawing maturing on such Contract Date by means of a new B/A Drawing on such
Contract Date;

(v) elect to convert, on the expiration date of any Contract Period, any B/A
Drawing maturing on such Contract Date into a Canadian Prime Rate Loan; or

(vi) elect to convert, on any Business Day, any Canadian Prime Rate Loans into
B/As by means of a B/A Drawing on such Business Day;

provided, however, that if on the expiration date of any Interest Period the
aggregate amount of outstanding Eurodollar Loans comprised in the same Borrowing
shall have been reduced as a result of the conversion of part thereof to an
amount less than US$5,000,000, the remaining Eurodollar Loans comprised in such
Borrowing shall automatically convert into Reference Rate Loans on such date and
on and after such date the right of the Borrower to continue such Loans as
Eurodollar Loans shall terminate.

(b) The Borrower shall deliver a notice of conversion or continuation (a “Notice
of Conversion/Continuation”), in substantially the form of Exhibit 2.09 not
later than (i) in the case of an election that will result in a Borrowing to be
comprised of Eurodollar Loans, Reference Rate Loans or Canadian Prime Rate
Loans, by the times and dates that would be required under Section 2.02 if the
Borrower were requesting a Borrowing of the Type resulting

 

 


--------------------------------------------------------------------------------



26

 

from such election to be made on the effective date of such election and (ii) in
the case of an election that will result in a B/A Drawing, by the time and date
that would be required under Section 2.03 if the Borrower were requesting an
acceptance and purchase of B/As to be made on the effective date of such
election. Each such Notice of Conversion/Continuation shall be irrevocable and
shall be by facsimile confirmed immediately by telephone specifying therein the
following information:

(i) the Borrowing or B/A Drawing to which such Notice of Conversion/Continuation
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing or B/A Drawing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing
or B/A Drawing);

(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii) whether a Reference Rate Borrowing, a Eurodollar Borrowing, a Canadian
Prime Rate Borrowing or a B/A Drawing is elected; and

(iv) in the case of an election of a Eurodollar Borrowing, the Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”, and in the case of an election of a B/A Drawing,
the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period”. If any such Notice
of Conversion/Continuation requests a Eurodollar Borrowing or B/A Drawing but
does not specify an Interest Period or Contract Period, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration or a
Contract Period of 30 days duration, as the case may be.

(c) If the Borrower fails to deliver a timely Notice of Conversion/Continuation
with respect to a Eurodollar Borrowing or B/A Drawing prior to the end of the
Interest Period or Contract Period applicable thereto, then, unless such
Borrowing or B/A Drawing is repaid as provided herein, at the end of such
Interest Period or Contract Period such Borrowing or B/A Drawing shall be
converted to a Reference Rate Borrowing or a Canadian Prime Rate Borrowing, as
applicable. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing or a B/A Drawing and
(ii) unless repaid, each Eurodollar Borrowing or B/A Drawing shall be converted
to a Reference Rate Borrowing or a Canadian Prime Rate Borrowing, as applicable,
at the end of the Interest Period or Contract Period applicable thereto.

(d) Upon receipt of a Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender thereof or, if no timely notice is
provided, the Administrative Agent shall promptly notify each Lender of the
details of any automatic conversion. Each conversion and continuation shall be
made pro rata among the Lenders based on the respective outstanding principal
amounts of the Loans or B/As of each Lender included in the Borrowing or B/A
Drawing with respect to which such notice was given.

 

 

 


--------------------------------------------------------------------------------



27

 

 

(e) Upon the conversion of any Borrowing or the continuation of any B/A Drawing
(or portion thereof) to or as a B/A Drawing, the net amount that would otherwise
be payable to the Borrower by each Lender pursuant to Section 2.03(f) in respect
of such new B/A Drawing shall be applied against the principal of the Loan made
by such Lender (in the case of a conversion), or the Borrower’s obligation to
reimburse such Lender in respect of the B/As accepted by such Lender under
Section 2.03(i) (in the case of a continuation) as part of such converted
Borrowing or such continued B/A Drawing, and the Borrower shall pay to the
Administrative Agent for the account of such Lender on the date of such
conversion or continuation an amount equal to the difference between the
principal amount of such Loan or the aggregate face amount of such maturing
B/As, as the case may be, and such net amount. Upon the conversion of any B/A
Drawing (or portion thereof) to a Canadian Prime Rate Loan, each Lender shall be
deemed to have made a Canadian Prime Rate Loan to the Borrower on the date of
such conversion in an amount equal to the face amount of the maturing B/A of
such Lender, and the proceeds of such Canadian Prime Rate Loan shall be deemed
to have been applied to satisfy the Borrower’s obligation to reimburse such
Lender in respect of the B/As accepted by such Lender as part of such B/A
Drawing under Section 2.03(i).

(f) After giving effect to any conversion or continuation of any Borrowing or
B/A Drawing, there shall not be more than an aggregate amount of fifteen (i)
Interest Periods in effect in respect of all Loans outstanding at such time and
(ii) Contract Periods in effect in respect of all B/As outstanding at such time.

ARTICLE III

 

Fees; Payments; Taxes; Changes in Circumstances

SECTION 3.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, on each date on which B/As are accepted
hereunder, an acceptance fee in Canadian Dollars computed by multiplying (i) the
product of the face amount of each B/A accepted by such Lender and the
Applicable Rate by (ii) a fraction the numerator of which is the number of days
in the Contract Period applicable to such B/A and the denominator of which is
365.

(b) The Borrower agrees to pay to the Administrative Agent, for the
Administrative Agent’s own account, fees in the amount and at the times set
forth in the Administrative Agent’s Fee Letter.

(c) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances; provided, however, that the foregoing shall in no event
constitute a waiver of or otherwise affect any claims the Borrower may have
against any other party to this Agreement.

SECTION 3.02. Computation of Fees and Interest. (a) All computations of
acceptance fees payable in respect of B/As and interest payable in respect of
Reference Rate Loans and Canadian Prime Rate Loans shall be made on the basis of
a year of 365 days or 366

 

 

 


--------------------------------------------------------------------------------



28

 

days, as the case may be, and actual days elapsed. All other computations of
fees and interest under this Agreement shall be made on the basis of a year of
360 days and actual days elapsed. Interest and fees shall accrue during each
period during which such interest or fees are computed from the first day
thereof to the last day thereof.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.

SECTION 3.03. Payments by the Borrower. (a) All payments (including prepayments
and payments of principal of or interest on any Borrowing or any amount in
respect of any B/A Drawing or any fees or other amounts) to be made by the
Borrower hereunder shall be made without set-off or counterclaim and shall,
except as expressly provided herein, be made to the Administrative Agent for the
ratable account of the Lenders at the Administrative Agent’s Payment Office, in
US Dollars, in the case of Eurodollar Loans or Reference Rate Loans, or in
Canadian Dollars, in the case of Canadian Prime Rate Loans or B/A Drawings, and
in immediately available funds, not later than 12:00 noon (Toronto time) on the
date specified herein. The Administrative Agent will promptly after receiving
any payment of principal, interest, fees and other amounts from the Borrower, in
the case of payments for the accounts of the Lenders, distribute to each Lender
its Percentage Share (or other applicable share as expressly provided herein) of
such payment for the account of its respective Lending Office and, in the case
of each other payment received by it for the account of any other Person,
distribute such payment to the appropriate recipient. Any payment which is
received by the Administrative Agent after 12:00 noon (Toronto time) shall be
deemed to have been received on the immediately succeeding Business Day.

(b) Whenever any payment of a Loan shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest and fees, as the case may be; provided, however, that if such extension
would cause any payment of principal of or interest on Eurodollar Loans to be
made in the next calendar month, such payment shall be made on the immediately
preceding Business Day.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may (but shall not be so required), in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due to such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent, on
demand, the excess of the amount distributed to such Lender over the amount, if
any, paid by the Borrower, together with interest thereon at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for each day
from the date such amount is distributed to such Lender to the date such Lender
repays such amount to the Administrative Agent.

 

 

 


--------------------------------------------------------------------------------



29

 

 

SECTION 3.04. Payments by the Lenders to the Administrative Agent.

(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the Effective Date that such Lender will not make available to the
Administrative Agent for the account of the Borrower the amount of such Lender’s
Percentage Share of any Borrowing or B/A Drawing to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of such Borrowing or B/A Drawing and
the Administrative Agent may (but shall not be so required), in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If and to the extent such Lender shall not have so made such full amount
available to the Administrative Agent and the Administrative Agent in such
circumstances makes available to the Borrower such amount, such Lender shall,
within two Business Days following the date of such Borrowing or B/A Drawing,
make such amount available to the Administrative Agent, together with interest
at the greater of the Federal Funds Rate (in the case of any Eurodollar Rate
Loan or Reference Rate Loan) or the CDOR Rate (in the case of any Canadian Prime
Rate Loan or B/A Drawing) and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for and
determined as of each day during such period. If such amount is so made
available, such payment to the Administrative Agent shall constitute such
Lender’s Loan or payment in respect of the applicable B/As for all purposes of
this Agreement. If such amount is not made available to the Administrative Agent
within two Business Days following the date of such Borrowing or B/A Drawing,
the Administrative Agent shall notify the Borrower of such failure to fund and,
on the third Business Day following the date of such Borrowing or B/A Drawing,
the Borrower shall pay such amount to the Administrative Agent for the
Administrative Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing or B/A Drawing, at a rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Borrowing or the sum of the B/A Discount Rate and the acceptance fee applicable
to the B/As of such Lender included in such B/A Drawing. Nothing contained in
this Section 3.04(a) shall relieve any Lender which has failed to make available
its Percentage Share of any Borrowing or B/A Drawing hereunder from its
obligation to do so in accordance with the terms hereof.

(b) The failure of any Lender to make any Loan on the date of any Borrowing or
to accept and purchase any B/A required to be accepted and purchased by it shall
not relieve any other Lender of its obligation hereunder to make a Loan on the
date of such Borrowing or accept any B/A pursuant to the provisions contained
herein, but no Lender shall be responsible for the failure of any other Lender
to make the Loan or accept any B/A to be made or accepted by such other Lender.

SECTION 3.05. Taxes. (a)  Any and all payments by or on account of any
Obligation of a Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Loan Party shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent and each Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

 

 


--------------------------------------------------------------------------------



30

 

 

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authorities in accordance with applicable law.

(c) The Loan Parties shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any Obligation of
either Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. After the Administrative Agent or any Lender,
as the case may be, receives written notice from a relevant taxing authority of
the imposition of Indemnified Taxes or Other Taxes subject to the provisions of
Section 3.05, such party will act in good faith to promptly notify the Borrower
of its obligations hereunder.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Loan Party is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. In addition, each such Lender agrees that it
will deliver upon the Borrower’s request updated versions of the foregoing
documents whenever they become obsolete or inaccurate in any material respect,
together with such other forms or documents as may be required in order to
confirm or establish the entitlement of such Lender to continued exemption from
or reduction of withholding tax; provided however, that no Lender shall be
required to provide any documents or forms which it cannot deliver under
applicable law because such Lender is no longer entitled to an exemption of
withholding tax due to a change in applicable law. Each Lender shall promptly
notify the Borrower at any time it determines that it is no longer in a position
to provide any such previously delivered documentation to the Borrower. If a
Governmental Authority asserts a claim that the Administrative Agent or a Loan
Party did not properly withhold an Indemnified Tax from amounts paid to or for
the account of any Lender (but only to the extent such claim arises because the
appropriate form was not delivered or was not properly executed, because such
Lender failed to notify the Administrative Agent of a change in its
circumstances (other than a change in law) which rendered an exemption from
withholding tax ineffective or because of such Lender’s sale of a participating
interest in a Loan), such Lender shall indemnify the Administrative Agent and/or
any Loan Party, as applicable, fully for all amounts paid, directly or
indirectly, by the Administrative

 

 

 


--------------------------------------------------------------------------------



31

 

Agent and/or any Loan Party, as Tax or otherwise, including penalties and
interest together with all costs, expenses and attorney’s fees (including the
allocated cost of in-house counsel). Each Lender represents and warrants that,
as of the time that any amount is first paid or credited to or by such Lender on
account of the Obligations, it will be a Canadian Resident Lender; provided that
no such representation or warranty is made or will be deemed made at such time
to the extent that such Lender fails or is unable to qualify as a Canadian
Resident Lender as a result of any Change in Law after the date such Lender
becomes a party to this Agreement.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.05, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.05 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Loan Parties agree, upon the
request of the Administrative Agent or such Lender, to repay the amount paid
over to them (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Agent or such Lender in the event such
Agent or such Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Loan Party or any
other Person.

SECTION 3.06. Sharing of Payments, Etc. If other than as provided in Section
3.05, 3.08, 3.09, 3.10 or 3.11, any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of any Loan made by it or B/A accepted by it or, after
acceleration of all Obligations pursuant to Section 8.02(b), in respect of any
Obligation owing to it, in the case of the Loan or B/A, in excess of its
Percentage Share of all payments on account of the Loans and B/As received by
all the Lenders and, after acceleration, in excess of its pro rata share of all
Obligations, such Lender shall forthwith (a) notify the Administrative Agent of
such fact and (b) purchase from the other Lenders such participations in the
Loans made, or B/As accepted, by them or, after acceleration, in all Obligations
owing to them, as shall be necessary to cause such purchasing Lender to share
the excess payment ratably with each of the other Lenders according to their
respective Percentage Shares or, after acceleration, their pro rata shares of
all the Obligations; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase shall to the extent of such recovery be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price thereof together with an
amount equal to such paying Lender’s ratable share (according to the proportion
of (i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to the provisions of this Section 3.06 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records

 

 


--------------------------------------------------------------------------------



32

 

(which shall be conclusive and binding in the absence of manifest error), of
participations purchased pursuant to this Section 3.06 and will in each case
notify the Lenders following any such purchases.

SECTION 3.07. Inadequacy of LIBOR. If with respect to any Interest Period for
Eurodollar Loans, the Administrative Agent shall determine, or the Majority
Lenders shall notify the Administrative Agent, that LIBOR for such Interest
Period will not adequately and fairly reflect the cost to Lenders of making,
funding or maintaining their Eurodollar Loans for such Interest Period (after
giving effect to any event giving rise to additional interest on such Loans
pursuant to Section 3.11), the Administrative Agent shall forthwith so notify
the Borrower and the Lenders, whereupon the obligations of the Lenders to make
or continue Loans as Eurodollar Loans or to convert Loans into Eurodollar Loans
at the end of the then current Interest Period shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke its Notice of Borrowing or Notice of Conversion/Continuation
then submitted by it. If the Borrower does not revoke such notice, the Lenders
shall make, convert or continue the Loans, as proposed by the Borrower, in the
amount specified in the applicable notice submitted by the Borrower, but such
Loans shall be made, converted or continued as Reference Rate Loans instead of
Eurodollar Loans.

SECTION 3.08. Increased Costs. If any Lender shall determine that, due to either
(a) the introduction of any Requirement of Law or any change (other than any
change by way of imposition of or increase in reserve requirements included in
the Eurodollar Reserve Percentage) in or in the interpretation thereof or (b)
the compliance with any guideline or request from made after the date hereof by
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any Loan or obtaining funds
for the purchase of B/As or maintaining its obligation to accept and purchase
B/As, respectively, the Borrower shall be liable for, and shall from time to
time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender, additional amounts sufficient to compensate such Lender for such
increased costs (other than costs for Taxes contemplated by Section 3.05 and
reserve requirements contemplated by Section 3.06).

SECTION 3.09. Capital Adequacy. If any Lender shall have determined that the
introduction of or change in any Requirement of Law regarding capital adequacy,
including any change therein or in the interpretation or application thereof or,
any request or directive regarding capital adequacy (whether or not having the
force of law) from any central bank or other Governmental Authority, or the
compliance therewith by such Lender (or its Lending Office) or any corporation
controlling such Lender affects or would affect the amount of capital required
or expected to be maintained by such Lender or any corporation controlling such
Lender and such Lender (taking into consideration such Lender’s, or such
corporation’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of such Lender’s Commitment, loans or obligations
under this Agreement with respect to any Borrowing or B/As, respectively, then
from time to time, upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall be liable for, and shall pay to the
Administrative Agent for the

 

 

 


--------------------------------------------------------------------------------



33

 

account of such Lender, as specified by such Lender, additional amounts
sufficient to compensate such Lender for such increase.

SECTION 3.10. Funding Losses. The Borrower agrees to reimburse each Lender and
to hold each Lender harmless from any loss, cost or expense which such Lender
may sustain or incur as a consequence of:

(a) any failure of the Borrower to borrow, continue or convert a Eurodollar Loan
or to issue B/As for acceptance and purchase after the Borrower has given (or is
deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation;

(b) any prepayment or payment of a Eurodollar Loan on a day which is not the
last day of the Interest Period with respect thereto;

(c) any failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 2.06;

(d) the conversion of any Eurodollar Loan to a Reference Rate Loan on a day that
is not the last day of the respective Interest Period pursuant to Section 2.09;
or

(e) the assignment of any Eurodollar Loan or right to receive payment in respect
of any B/A other than on the last day of the Interest Period or Contract Period
applicable thereto as a result of a request by the Borrower pursuant to Section
3.13;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Loans or to purchase B/As
hereunder or from fees payable to terminate the deposits from which such funds
were obtained.

SECTION 3.11. Additional Interest on Eurodollar Loans. The Borrower shall pay to
each Lender, at the request of such Lender (but not more frequently than once in
each calendar quarter), as long as such Lender shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Loan of
such Lender from the date such Eurodollar Loan is made until such principal
amount is paid in full, at a rate per annum equal at all times to the remainder
obtained by subtracting (a) LIBOR for the Interest Period for such Eurodollar
Loan from (b) the rate obtained by dividing such LIBOR by a percentage equal to
100% minus the Eurodollar Reserve Percentage of such Lender for such Interest
Period, payable on each date interest in respect of such Eurodollar Loan is
payable. Notwithstanding the provisions of the previous sentence, the Borrower
shall not be obligated to pay to any Lender any additional interest in respect
of Eurodollar Loans made by such Lender for any period commencing more than
three months prior to the date on which such Lender notifies the Borrower by
delivering a certificate from a financial officer of such Lender, that such
Lender is required to maintain reserves with respect to Eurocurrency
Liabilities.

SECTION 3.12. Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to Section 3.05, 3.08, 3.09, 3.10 and/or 3.11 shall
deliver to the Borrower (with a copy to the Administrative Agent) a certificate
setting forth in reasonable detail the basis for computing the amount payable to
such Lender hereunder and such certificate shall be

 

 


--------------------------------------------------------------------------------



34

 

conclusive and binding on the Borrower in the absence of manifest error. Unless
otherwise specifically provided herein, the Borrower shall pay to any Lender
claiming compensation or reimbursement from the Borrower pursuant to Section
3.08, 3.09, 3.10 or 3.11, the amount requested by such Lender no later than five
Business Days after such demand.

SECTION 3.13. Change of Lending Office; Replacement Lender. (a) Each Lender
agrees that upon the occurrence of any event giving rise to the operation of
Section 3.05(a) or (c) or Sections 3.08, 3.09 or 3.11 with respect to such
Lender, it will if so requested by the Borrower, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office for any Loans affected by such event with
the object of avoiding the consequence of the event giving rise to the operation
of such Section; provided, however, that such designation would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Nothing in
this Section 3.13 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Section 3.05(a) or (c) or
Section 3.08, 3.09 or 3.11.

(b) In the event the Borrower becomes obligated to pay additional amounts to any
Lender pursuant to Sections 3.05(a) or (c), 3.08, 3.09 or 3.11 as a result of
any condition described in any such Section, then, unless such Lender has
theretofore taken steps to remove or cure, and has removed or cured, the
conditions creating the cause for such obligation to pay such additional
amounts, the Borrower may designate another Lender which is reasonably
acceptable to the Administrative Agent (such Lender being herein called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights and obligations in respect of accepted B/As and such Lender’s rights
hereunder, without recourse to or warranty by, or expense to, such Lender for a
purchase price equal to the outstanding principal amount of the Loans payable to
such Lender plus any accrued but unpaid interest on such Loans, Obligations in
respect of such B/As and accrued but unpaid fees in respect of such Lender’s
Commitment and any other amounts payable to such Lender under this Agreement,
and to assume all the obligations of such Lender hereunder (except for such
rights as survive repayment of the Loans), and, upon such purchase, such Lender
shall no longer be a party hereto or have any rights hereunder (except those
related to any Bid Loans of such Lender which remain outstanding and those that
survive full payment hereunder) and shall be relieved from all obligations to
the Borrower hereunder, and the Replacement Lender shall succeed to the rights
and obligations of such Lender hereunder; provided that, if the Borrower elects
to exercise such rights pursuant to this Section 3.13 with respect to any Lender
that has made a request for compensation pursuant to Section 3.11, it shall be
obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.11.

ARTICLE IV

 

Representations and Warranties

Each of the Guarantor and the Borrower represents and warrants to the
Administrative Agent and each Lender that:

 

 

 


--------------------------------------------------------------------------------



35

 

 

SECTION 4.01. Corporate Existence; Compliance with Law. Each of the Guarantor,
the Borrower and their respective Subsidiaries:

(a) is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation;

(b) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification except where the failure
to so qualify has no reasonable likelihood of having a Material Adverse Effect;

(c) has all requisite corporate power and authority to own, pledge, mortgage,
hold under lease and operate its properties, and to conduct its business as now
or currently proposed to be conducted;

(d) is in compliance with its certificate of incorporation and by-laws; and

(e) is in compliance with all other Requirements of Law except such
non-compliance as has no reasonable likelihood of having a Material Adverse
Effect.

SECTION 4.02. Corporate Authorization; No Contravention; Governmental
Authorization. The execution, delivery and performance by each of the Borrower
and the Guarantor of the Loan Documents and the Transactions:

(a) are within the corporate powers of the Borrower and the Guarantor;

(b) have been duly authorized by all necessary corporate action, including the
consent of shareholders where required;

(c) do not and will not:

(i) contravene the certificate of incorporation or by-laws of the Borrower or
the Guarantor;

(ii) violate any other Requirement of Law (including the Securities Exchange Act
of 1934, Regulations T, U and X of the Federal Reserve Board or any order or
decree of any court or other Governmental Authority);

(iii) conflict with or result in the breach of, or constitute a default under,
any Contractual Obligation binding on or affecting the Borrower, the Guarantor
or any of their properties, other than (in the case of any Contractual
Obligation other than any Indenture) any such breach or default that has no
reasonable likelihood of having a Material Adverse Effect, or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or any of its properties is subject; or

(iv) result in the creation or imposition of any Lien upon any of the property
of the Borrower or the Guarantor; and

 

 

 


--------------------------------------------------------------------------------



36

 

 

(d) do not require the consent, authorization by or approval of or notice to or
filing or registration with any Governmental Authority or any other Person other
than those which have been duly obtained, made or given.

SECTION 4.03. Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by the Borrower and the
Guarantor. This Agreement and each other Loan Document are legal, valid and
binding obligations of the Borrower and the Guarantor, enforceable against the
Borrower and the Guarantor in accordance with their respective terms except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws or equitable principles relating to or
limiting creditors’ rights generally.

SECTION 4.04. Taxes. The Guarantor and its Subsidiaries have filed all federal
and other material tax returns and reports required to be filed, and have paid
all federal and other material taxes and assessments payable by them, to the
extent the same have become due and payable and before they have become
delinquent, except those which are currently being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, provided the non-payment thereof has no reasonable
likelihood of having a Material Adverse Effect. The Guarantor does not know of
any proposed material tax assessment against the Guarantor or any of its
Subsidiaries and in the opinion of the Guarantor, all potential tax liabilities
are adequately provided for on the books of the Guarantor and its Subsidiaries.
The statute of limitations for assessment or collection of federal income tax
has expired for all federal income tax returns filed by the Guarantor for all
tax years up to and including the tax year ended in March 1993.

SECTION 4.05. Financial Matters. (a) The consolidated balance sheet of the
Guarantor and its Subsidiaries as of the last day of the fiscal year of the
Guarantor ended on October 2, 2004, and as of the last day of the fiscal
quarters of the Guarantor ended on January 1, 2005, April 2, 2005 and July 2,
2005, and the related consolidated statements of income, shareholders’ equity
and cash flows of the Guarantor and its Subsidiaries for such fiscal year and
quarters, with, in the case of said fiscal year, reports thereon by Ernst &
Young LLP:

(i) are complete, accurate and fairly present the financial condition of the
Guarantor and its Subsidiaries as of the respective dates thereof and for the
respective periods covered thereby;

(ii) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as set forth in the notes thereto; and

(iii) other than as disclosed in Schedule 4.05(a), show all material
indebtedness and other liabilities, direct or contingent, of the Guarantor and
its consolidated Subsidiaries as of the dates thereof, including liabilities for
taxes, material commitments and long-term leases.

(b) As of the Effective Date, since October 2, 2004, with respect to the
Guarantor and its Subsidiaries, there has been no Material Adverse Effect and no
development which has any reasonable likelihood of having a Material Adverse
Effect.

 

 

 


--------------------------------------------------------------------------------



37

 

 

(c) Each of the Borrower and the Guarantor is, and the Guarantor and its
Subsidiaries are, on a consolidated basis, Solvent.

SECTION 4.06. Litigation. As of the Effective Date, there are no actions, suits,
proceedings, claims or disputes pending, or to the best knowledge of the
Guarantor, threatened, against the Guarantor or any of its Subsidiaries before
any court or other Governmental Authority or any arbitrator that have a
reasonable likelihood of having a Material Adverse Effect. All pending actions
or proceedings affecting the Guarantor or any of its Subsidiaries as of the date
hereof and involving claims in excess of US$10,000,000 are described in Schedule
4.06.

SECTION 4.07. Subsidiaries. (a) A complete and correct list of all Subsidiaries
of the Guarantor after giving effect to the transactions to occur on the
Effective Date, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its incorporation and the percentage of shares of each class
outstanding owned by the Guarantor and each other Subsidiary of the Guarantor is
set forth in Schedule 4.07(a).

(b) All of the outstanding shares of each of the Subsidiaries listed on
Schedule 4.07(a) have been validly issued, are fully paid and non-assessable and
are owned by the Guarantor or another Subsidiary of the Guarantor, free and
clear of any Lien.

(c) The Guarantor has no obligation to capitalize any of its Subsidiaries.

(d) A complete and correct list of all joint ventures in which the Guarantor or
any of its Subsidiaries is a partner is set forth in Schedule 4.07(d)

SECTION 4.08. No Defaults. (a) Neither the Guarantor nor any of its Subsidiaries
is in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, has a reasonable
likelihood of having a Material Adverse Effect.

(b) No Default or Event of Default exists or would result from the incurring of
any Obligations by the Guarantor or any of its Subsidiaries.

SECTION 4.09. Investment Company Act; Public Utility Holding Company Act.
Neither the Guarantor nor any of its Subsidiaries is an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Neither the Guarantor nor any of its Subsidiaries is a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

SECTION 4.10. Use of Proceeds; Margin Regulations. No part of the proceeds of
any Loan or B/A will be used, and no Loan will otherwise be, in violation of
Regulation T, U or X of the Federal Reserve Board.

SECTION 4.11. Assets. (a) The Guarantor and each of its Subsidiaries has good
record and marketable title to all real property necessary or used in the
ordinary conduct of its business, except for Permitted Liens and such defects in
title as have no reasonable likelihood, individually or in the aggregate, of
having a Material Adverse Effect.

 

 

 


--------------------------------------------------------------------------------



38

 

 

(b) The Guarantor and each of its Subsidiaries owns or licenses or otherwise has
the right to use all material licenses, permits, patents, trademarks, service
marks, trade names, copyrights, franchises, authorizations and other
intellectual property rights that are necessary for the operation of its
business, without infringement of or conflict with the rights of any other
Person with respect thereto, except for such infringements or conflicts as have
no reasonable likelihood of having a Material Adverse Effect. No material slogan
or other advertising device, product, process, method or other material now
employed, or now contemplated to be employed, by the Guarantor or any of its
Subsidiaries infringes upon or conflicts with any rights owned by any other
Person except for such infringements or conflicts as have no reasonable
likelihood, individually or in the aggregate, of having a Material Adverse
Effect.

SECTION 4.12. Labor Matters. There are no strikes or other labor disputes
pending or, to the knowledge of the Guarantor, threatened against the Guarantor
or any of its Subsidiaries which have any reasonable likelihood of having a
Material Adverse Effect. Except as disclosed in Schedule 4.12, no significant
unfair labor practice complaint is pending or, to the knowledge of the
Guarantor, threatened, against the Guarantor or any of its Subsidiaries before
any Governmental Authority.

SECTION 4.13. Environmental Matters. Except as disclosed in Schedule 4.13:

(a) the on-going operations of the Guarantor and each of its Subsidiaries comply
in all respects with all Environmental Laws except such non-compliance as has no
reasonable likelihood of having a Material Adverse Effect;

(b) the Guarantor and each of its Subsidiaries have obtained all environmental,
health and safety permits necessary or required for its operations, all such
permits are in good standing, and the Guarantor and each of its Subsidiaries is
in compliance with all terms and conditions of such permits, except for such
failure to obtain or maintain such permits or such non-compliance as has no
reasonable likelihood of having a Material Adverse Effect;

(c) none of the Guarantor, any of its Subsidiaries or any of their present
property or operations (or past property or operations) is subject to any
outstanding written order from or agreement with any Governmental Authority nor
subject to any judicial or docketed administrative proceeding, respecting any
Environmental Claim or Hazardous Material which, in each case, has any
reasonable likelihood of having a Material Adverse Effect;

(d) there are no conditions or circumstances associated with any property of the
Guarantor or any of its Subsidiaries formerly owned and operated by the
Guarantor or any of its Subsidiaries or any of their predecessors or with the
former operations, including off-site disposal practices, of the Guarantor or
its Subsidiaries or their predecessors which may give rise to Environmental
Claims which in the aggregate have any reasonable likelihood of having a
Material Adverse Effect; and

(e) there are no conditions or circumstances which may give rise to any
Environmental Claim arising from the operations of the Guarantor or its
Subsidiaries, including Environmental Claims associated with any operations of
the Guarantor or its Subsidiaries, which have any reasonable likelihood of
having a Material Adverse Effect. In addition, (i)

 

 

 


--------------------------------------------------------------------------------



39

 

neither the Guarantor nor any of its Subsidiaries has any underground storage
tanks (A) that are not properly permitted under applicable Environmental Laws or
(B) that to the best of the Guarantor’s knowledge, are leaking or dispose of
Hazardous Materials off-site and (ii) the Guarantor and each of its Subsidiaries
has notified all of its employees of the existence, if any, of any health hazard
arising from the conditions of their employment and have met all notification
requirements under Title III of CERCLA and under OSHA and all other
Environmental Laws.

SECTION 4.14. Completeness. None of the representations or warranties of the
Guarantor or the Borrower contained herein or in any other Loan Document or in
any certificate or written statement furnished by or on behalf of the Guarantor
or the Borrower pursuant to the provisions of this Agreement or any other Loan
Document contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements contained herein or therein, in
light of the circumstances under which they are made, not misleading.

SECTION 4.15. ERISA and Pension Plans. (a) There has been no ERISA Event which
has any reasonable likelihood of having a Material Adverse Effect. Except as set
forth in Schedule 4.15, the present value of the benefit liabilities, as defined
in Title IV of ERISA, of each Plan (other than a Multiemployer Plan) as of the
most recent valuation date using the Plan actuarial assumptions at such date do
not materially exceed the value of the assets of the Plan.

(b) The Borrower is in compliance with all Applicable Canadian Pension
Legislation and all of its obligations in respect of each applicable pension
plan except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 4.16. Insurance. The properties of the Guarantor and its Subsidiaries
are insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar business and owning similar properties
in localities where the Borrower and its Subsidiaries operate.

ARTICLE V

 

Conditions Precedent

SECTION 5.01. Conditions Precedent to Effectiveness. The obligation of each
Lender to make Loans and to accept and purchase or arrange for the purchase of
B/As hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02):

(a) Credit Agreement and Notes. The Administrative Agent shall have received
(i) counterparts of this Agreement executed by the Borrower, the Guarantor, the
Administrative Agent and each of the Lenders and of any promissory notes
requested by the Lenders pursuant to Section 2.04 executed by the Borrower, or
(ii) written evidence satisfactory to the

 

 

 


--------------------------------------------------------------------------------



40

 

Administrative Agent (which may include telecopy transmission of signed
counterparts) that such parties have signed such counterparts.

(b) Board Resolutions; Approvals; Incumbency Certificates. The Administrative
Agent shall have received (i) copies of the resolutions of the Board of
Directors of the Borrower and the Guarantor, in each case approving and
authorizing the execution, delivery and performance by the Borrower and the
Guarantor, respectively, of this Agreement and of each of the other Loan
Documents to be delivered hereunder by it, and authorizing the borrowing of the
Loans and the other Transactions, certified as of the Effective Date by the
Secretary or an Assistant Secretary of the Borrower and the Guarantor,
respectively; and (ii) a certificate of the Secretary or Assistant Secretary of
the Borrower and a certificate of the Secretary or Assistant Secretary of the
Guarantor, in each case certifying the names and true signatures of the officers
of the Borrower or the Guarantor, as applicable, authorized to execute and
deliver this Agreement and all other Loan Documents to be delivered hereunder by
it.

(c) Articles of Incorporation; By-laws and Good Standing. The Administrative
Agent shall have received each of the following documents: (i)  the articles or
certificate of incorporation of the Borrower and the Guarantor as in effect on
the Effective Date, certified by the Secretary of State or another appropriate
official of the State of Delaware or the Province of Alberta, as the case may
be, as of a recent date and by the Secretary or Assistant Secretary of the
Borrower or the Guarantor, as the case may be, as of the Effective Date and the
by-laws of the Borrower and the Guarantor as in effect on the Effective Date,
certified by the Secretary or Assistant Secretary of the Borrower or the
Guarantor, as the case may be, as of the Effective Date; and (ii)  good standing
certificates as of a recent date for the Borrower and the Guarantor from the
Secretaries of State of such states or from such provinces as the Administrative
Agent may request.

(d) Legal Opinions. The Administrative Agent shall have received a favorable
opinion, dated the Effective Date and addressed to the Administrative Agent and
the Lenders, of Read Hudson, Vice President, Associate General Counsel and
Secretary of the Guarantor, US counsel to the Guarantor, and Blake, Cassels &
Graydon, LLP, Canadian counsel to the Borrower, substantially to the effect set
forth on Exhibit 5.01(d)(i) and Exhibit 5.01(d)(ii), respectively, and as to
such other matters as any Lender through the Administrative Agent may reasonably
request (and the Guarantor and Borrower hereby instruct such counsel to deliver
such opinions);

(e) Certificate. The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Guarantor, dated as of the Effective
Date, stating that:

(i) the representations and warranties contained in Article IV are true and
correct on and as of such date, as though made on and as of such date;

(ii) no Default or Event of Default exists or would result from the initial
Borrowing hereunder; and

(iii) there has not occurred or become known since October 2, 2004, any
condition or change that has affected or could reasonably be expected to affect
materially

 

 


--------------------------------------------------------------------------------



41

 

and adversely the business, assets, liabilities, financial condition or material
agreements of the Guarantor and its Subsidiaries taken as a whole.

(f) Other Documents. The Administrative Agent shall have received such other
approvals, opinions or documents as the Administrative Agent or any Lender may
reasonably request.

(g) Fees, Costs and Expenses. The Borrower shall have paid all costs and
expenses referred to in Section 11.04 (including legal fees and expenses and the
allocated cost of in-house counsel) for which the Borrower has been invoiced
prior to the Effective Date.

(h) Receivables Facility. The Receivables Facility shall be in full force and
effect.

(i) Termination of Existing 2001 Five-Year Credit Agreement and Existing 2004
Five-Year Credit Agreement. Each of the Existing 2001 Five-Year Credit Agreement
and the Existing 2004 Five-Year Credit Agreement shall have been or shall
simultaneously be terminated, the principal of and interest accrued on all loans
outstanding thereunder and all fees accrued thereunder shall have been or shall
simultaneously be paid in full and all letters of credit outstanding thereunder
shall have been terminated or shall be Existing Letters of Credit (as defined in
the Five-Year Revolving Credit Agreement).

(j) Five-Year Revolving Credit Agreement. The Administrative Agent shall have
received written evidence satisfactory to it that the Five-Year Revolving Credit
Agreement shall have been or shall simultaneously be executed and delivered by
each of the parties party thereto and the “Effective Date”, as defined therein,
shall have occurred or shall simultaneously occur.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 11.02) at or prior to 3:00 p.m., New York City time, on
October 31, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

ARTICLE VI

 

Affirmative Covenants

Each of the Guarantor and the Borrower covenants and agrees that as long as any
Lender shall have any Commitment hereunder or any Loan or other Obligation shall
remain unpaid or unsatisfied, unless the Majority Lenders waive compliance in
writing:

SECTION 6.01. Compliance with Laws, Etc. The Guarantor shall comply, and cause
each of its Subsidiaries to comply, with all applicable Requirements of Law,
except such

 

 

 

 


--------------------------------------------------------------------------------



42

 

as may be contested in good faith by appropriate proceedings and which have no
reasonable likelihood of having a Material Adverse Effect.

SECTION 6.02. Use of Proceeds. The Borrower shall use the proceeds of any Loan
or B/A Drawing hereunder for working capital and other general corporate
purposes (including capital expenditures and acquisitions); provided, however,
in each case such use of proceeds shall not be in contravention of any
Requirement of Law and shall be consistent with the representations and
warranties contained herein; provided, further, that the proceeds of any Loans
hereunder may not be used to finance the purchase or other acquisition of Stock
in any Person if such purchase or acquisition is opposed by the board of
directors of such Person.

SECTION 6.03. Payment of Obligations, Etc. The Guarantor shall pay and
discharge, and cause each of its Subsidiaries to pay and discharge, before the
same shall become delinquent, all lawful claims and all taxes, assessments and
governmental charges or levies unless the same are being contested in good faith
by appropriate proceedings and adequate reserves therefor have been established
on the books of the Guarantor or one of its Subsidiaries in accordance with
GAAP; provided that all such non-payments, individually or in the aggregate,
have no reasonable likelihood of having a Material Adverse Effect.

SECTION 6.04. Insurance. The Guarantor shall maintain, and cause each of its
Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided, however,
that the Guarantor and its Subsidiaries may self-insure to the same extent as
other companies engaged in similar businesses and owning similar properties in
the same general areas in which the Guarantor and such Subsidiaries operate and
to the extent consistent with prudent business practice.

SECTION 6.05. Preservation of Corporate Existence, Etc. The Guarantor shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises, except as permitted under Sections 7.05 and 7.07.

SECTION 6.06. Access. The Guarantor shall permit, and cause each of its
Subsidiaries to permit, representatives of the Administrative Agent or any
Lender to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, the Guarantor and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Guarantor
and any of its Subsidiaries with any of their directors, officers and
independent public accountants and authorize those accountants to disclose to
such Person any and all financial statements and other information of any kind,
including copies of any management letter or the substance of any oral
information that such accountants may have with respect to the business,
financial and other affairs of the Guarantor or any of its Subsidiaries, all at
the expense of the Guarantor and at such times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Guarantor.

 

 

 


--------------------------------------------------------------------------------



43

 

 

SECTION 6.07. Keeping of Books. The Guarantor shall maintain, and cause each of
its Subsidiaries to maintain, proper books of record and account, in which full
and correct entries shall be made of all financial transactions and matters
involving the assets and business of the Guarantor and each of its Subsidiaries
in accordance with GAAP.

SECTION 6.08. Maintenance of Properties. The Guarantor shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties in good repair, working order and condition, and from time to
time make or cause to be made all necessary and proper repairs, renewals,
replacements and improvements so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 6.08 shall prevent the Guarantor or any of
its Subsidiaries from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is, in the opinion of the Guarantor,
desirable in the conduct of its business and has no reasonable likelihood of
having a Material Adverse Effect.

SECTION 6.09. Financial Statements. The Guarantor shall furnish to each Lender
with a copy to the Administrative Agent, in form and details satisfactory to the
Lenders and the Administrative Agent:

(a) as soon as available, but not later than 45 days after the end of each of
the first three quarters of each fiscal year of the Guarantor, a copy of the
unaudited consolidated balance sheet of the Guarantor and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income,
shareholders’ equity and cash flows for such quarter and for the period
commencing at the end of the previous fiscal year and ending on the last day of
such quarter, which statements shall be certified by the Chief Financial Officer
of the Guarantor as being complete and correct and fairly presenting, in
accordance with GAAP, the financial position and results of operation of the
Guarantor and its Subsidiaries;

(b) as soon as available, but not later than 90 days after the end of each
fiscal year of the Guarantor, a copy of the audited consolidated balance sheet
of the Guarantor and its Subsidiaries as at the end of such year and the related
consolidated statements of income, shareholders’ equity and cash flows for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal year, which statements shall be certified without qualification
as to the scope of the audit by a nationally recognized independent public
accounting firm and be accompanied by (i) a certificate of such accounting firm
stating that such accounting firm has obtained no knowledge that a Default or an
Event of Default has occurred and is continuing, or if such accounting firm has
obtained such knowledge that a Default or an Event of Default has occurred and
is continuing, a statement as to the nature thereof and (ii) copies of any
letters to the management of the Guarantor from such accounting firm;

(c) at the same time it furnishes each set of financial statements pursuant to
paragraph (a) or (b) above, (i) a certificate of the Chief Financial Officer or
Treasurer of the Guarantor to the effect that no Default or Event of Default has
occurred and is continuing (or, if any Default or Event of Default has occurred
and is continuing, describing the same in reasonable detail and the action which
the Guarantor proposes to take with respect thereto) and (ii) a compliance
certificate, in substantially the form of Exhibit 6.09 and signed by the Chief

 

 

 


--------------------------------------------------------------------------------



44

 

Financial Officer or Treasurer of the Guarantor, setting forth in reasonable
detail the computations necessary to determine whether the Guarantor was in
compliance with the financial covenants set forth in Section 7.13 and 7.14, in
each case reconciling any differences between the numbers used in such
calculations and those used in the preparation of such financial statements; and

(d) Promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

Documents required to be delivered pursuant to paragraph (a) or (b) of this
Section 6.09 shall be deemed to have been delivered if such documents, or one or
more annual or quarterly reports containing such documents, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov (and a confirming
electronic correspondence shall have been delivered or caused to be delivered to
the Lenders providing notice of such posting or availability); provided, that
the Guarantor shall deliver paper copies of such documents to any Lender that
requests such documents in paper form. Any such documents may also be delivered
by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 6.10. Reporting Requirements. The Guarantor shall furnish to the
Administrative Agent (and the Administrative Agent shall (other than in the case
of clause (d) and, other than to the requesting Lender, clause (e) below)
promptly furnish to the Lenders):

(a) promptly after the commencement thereof, notice of all actions, suits and
proceedings before any court or other Governmental Authority affecting the
Guarantor or any of its Subsidiaries which, individually or in the aggregate,
has any reasonable likelihood of having a Material Adverse Effect;

(b) promptly but not later than three Business Days after the Guarantor becomes
aware of the existence of (i) any Default or Event of Default, (ii) any breach
or non-performance of, or any default under, any Contractual Obligation to which
the Guarantor or any of its Subsidiaries is a party which has any reasonable
likelihood of having a Material Adverse Effect, or (iii) any Material Adverse
Effect or any event or other development which has a reasonable likelihood of
having a Material Adverse Effect, notice specifying the nature of such Default,
Event of Default, breach, non-performance, default, Material Adverse Effect,
event or development, including the anticipated effect thereof;

(c) promptly after the sending or filing thereof, copies of all reports which
the Guarantor or any of its Subsidiaries sends to its security holders
generally, and copies of all reports and registration statements (other than
registration statements on Form S-8 or any similar or successor form) which the
Guarantor or any of its Subsidiaries files with the Securities and Exchange
Commission or any national securities exchange;

 

 

 


--------------------------------------------------------------------------------



45

 

 

(d) promptly, but not later than five Business Days after the Guarantor becomes
aware of any change by Moody’s or S&P in its Debt Rating, notice of such change;
and

(e) such other information respecting the business, prospects, properties,
operations or the condition, financial or otherwise, of the Guarantor or any of
its Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.

The reports required to be delivered pursuant to clause (c) of this Section 6.10
shall be deemed delivered on the date on which the same have been posted on the
Securities and Exchange Commission’s web site at www.sec.gov; provided, that the
Borrower shall deliver paper copies of the reports referred to in clause (c)
above to the Administrative Agent or any Lender who requests such reports in
paper form.

SECTION 6.11. Notices Regarding ERISA. Without limiting the generality of the
notice provisions contained in Section 6.10, the Guarantor shall furnish to the
Administrative Agent promptly and in any event within 15 days after the
Guarantor or any member of its Controlled Group knows or has reason to know that
any ERISA Event which has any reasonable likelihood of having a Material Adverse
Effect has occurred, a statement of the Chief Financial Officer of the Guarantor
describing such ERISA Event and the action, if any, which the Guarantor or such
member of its Controlled Group proposes to take with respect thereto.

SECTION 6.12. Environmental Compliance; Notice. The Guarantor shall, and cause
each of its Subsidiaries to:

(a) use and operate all of its facilities and properties in substantial
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, license and other authorizations relating to environmental matters
in effect and remain in substantial compliance therewith, and handle all
Hazardous Materials in substantial compliance with all applicable Environmental
Laws;

(b) promptly upon receipt of all written claims, complaints, notices or
inquiries relating to the condition of its facilities and properties or
compliance with Environmental Laws, evaluate such claims, complaints, notices
and inquiries and forward copies of (i) all such claims, complaints, notices and
inquiries which individually have any reasonable likelihood of having a Material
Adverse Effect and (ii) all such claims, complaints, notices and inquiries,
arising from a single occurrence which together have any reasonable likelihood
of having a Material Adverse Effect, and endeavor to promptly resolve all such
actions and proceedings relating to compliance with Environmental Laws; and

(c) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.12.

 

 

 


--------------------------------------------------------------------------------



46

 

 

ARTICLE VII

 

Negative Covenants

Each of the Guarantor and the Borrower covenants and agrees that as long as any
Lender shall have any Commitment hereunder or any Loan or other Obligation shall
remain unpaid or unsatisfied, unless the Majority Lenders waive compliance in
writing:

SECTION 7.01. Limitations on Liens. The Guarantor shall not create, incur,
assume or suffer to exist, or permit any of its Subsidiaries to create, incur,
assume or suffer to exist, any Lien upon or with respect to any of its
properties, whether now owned or hereafter acquired, other than (subject to the
final sentence of this Section 7.01) the following (“Permitted Liens”):

(a) any Lien existing on the property of the Guarantor or any of its
Subsidiaries on the Effective Date and set forth in Schedule 7.01 and any
extension, renewal and replacement of any such Lien; provided any such
extension, renewal or replacement Lien is limited to the property or assets
covered by the Lien extended, renewed or replaced and does not secure any
Indebtedness in addition to that secured immediately prior to such extension,
renewal and replacement;

(b) any Lien created pursuant to any Loan Document;

(c) Liens imposed by law, such as materialmen’s, builders’ mechanics’,
warehousemen’s, carriers’, lessors’ or vendors’ Liens incurred by the Guarantor
or any of its Subsidiaries in the ordinary course of business which secure its
payment obligations to any Person, provided (i) neither the Guarantor nor any of
its Subsidiaries is in default with respect to any payment obligation to such
Person or the Guarantor or the applicable Subsidiary is in good faith and by
appropriate proceedings diligently contesting such obligation for which adequate
reserves shall have been set aside on its books and (ii) such Liens have no
reasonable likelihood of having, individually or in the aggregate, a Material
Adverse Effect;

(d) Liens for taxes, assessments or governmental charges or levies either not
yet due and payable or the non-payment of which is permitted by Section 6.03;

(e) Liens on the property of the Guarantor or any of its Subsidiaries incurred,
or pledges and deposits made, in the ordinary course of business in connection
with worker’s compensation, unemployment insurance, old-age pensions and other
social security benefits, other than in respect of employee plans subject to
ERISA;

(f) Liens on the property of the Guarantor or any of its Subsidiaries securing
(i) the performance of bids, tenders, statutory obligations, leases and
contracts (other than for the repayment of Indebtedness for Borrowed Money),
(ii) obligations on surety and appeal bonds not exceeding in the aggregate
US$100,000,000 and (iii) other obligations of like nature incurred as an
incident to and in the ordinary course of business, provided all such Liens in
the aggregate have no reasonable likelihood (even if enforced) of having a
Material Adverse Effect;

 

 

 


--------------------------------------------------------------------------------



47

 

 

(g) zoning restrictions, easements, licenses, reservations, restrictions on the
use of real property or minor irregularities incident thereto which do not
impair the value of any parcel of property material to the operation of the
business of the Guarantor and its Subsidiaries taken as a whole or the value of
such property for the purpose of such business;

(h) (i) purchase money liens or purchase money security interests (including in
connection with capital leases) upon or in any property acquired or held by the
Guarantor or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or to secure Indebtedness incurred
solely for the purpose of financing the acquisition of such property and Liens
existing on such property at the time of its acquisition (other than any such
Lien created in contemplation of such acquisition) which Liens do not extend to
any other property and do not secure Indebtedness exceeding the purchase price
of such property;

(ii) Liens (including in connection with capital leases) securing Indebtedness
of the Guarantor or any of its Subsidiaries incurred to finance all or some of
the cost of construction of property (or to refinance Indebtedness so incurred
upon completion of such construction) which Liens do not extend to any other
property except to the unimproved real property upon which such construction
will occur; provided the Indebtedness secured by such Liens is not incurred more
than 90 days after the later of the completion of construction or the
commencement of full operation of such property;

(iii) Liens on property in favor of any Governmental Authority to secure
partial, progress, advance or other payments, or performance of any other
obligations, pursuant to any contract or statute or to secure any Indebtedness
of the Guarantor or any of its Subsidiaries incurred for the purpose of
financing all or any part of the purchase price or the cost of construction of
property subject to Liens (including in connection with capital leases) securing
Indebtedness of the pollution control or industrial or other revenue bond type
and which Liens do not extend to any other property; and

(iv) in addition to Liens permitted under clauses (i) and (ii) above, Liens in
connection with capital leases entered into by the Guarantor or any of its
Subsidiaries in connection with sale-leaseback transactions;

provided, however, that the aggregate amount of Indebtedness secured by all
Liens referred to in clauses (i), (ii), (iii) and (iv) of this paragraph (h) at
any time outstanding, together with the Indebtedness secured by Liens permitted
pursuant to paragraphs (i) and (l) below (and any extensions, renewals and
refinancings of such Indebtedness) shall not, subject to the second proviso of
paragraph (i) below, at any time exceed the Permitted Lien Basket;

(i) Liens on assets of any corporation existing at the time such corporation
becomes a Subsidiary of the Guarantor or merges into or consolidates with the
Guarantor or any of its Subsidiaries, if such Liens (A) do not extend to any
other property, (B) do not secure Indebtedness exceeding the fair market value
of such property at the time such corporation becomes a Subsidiary of the
Guarantor or at the time of such merger or consolidation, and (C) were not
created in contemplation of such corporation becoming a Subsidiary of the
Guarantor or of such merger or consolidation; provided, however, that the
aggregate amount of

 

 

 


--------------------------------------------------------------------------------



48

 

Indebtedness secured by Liens referred to in this paragraph (i), together with
the Indebtedness secured by Liens permitted pursuant to paragraph (h) above and
paragraph (n) below (and any extensions, renewals and refinancings of such
Indebtedness) shall not at any time exceed the Permitted Lien Basket; provided,
further, however, that notwithstanding the foregoing limitation, the Guarantor
may incur, and permit its Subsidiaries to incur, Indebtedness secured by Liens
referred to in this paragraph (i) which, when aggregated with the Indebtedness
secured by Liens permitted pursuant to paragraph (h) above and paragraph (n)
below, exceed the Permitted Lien Basket if, and only if, (x) such Indebtedness
remains outstanding for a period of less than six months from the date on which
such Indebtedness first exceeded the Permitted Lien Basket or (y) such Liens are
released within six months;

(j) Liens in respect of the Receivables Facility and Liens in respect of
accounts sold by the Guarantor and its Subsidiaries pursuant to a receivables
purchase transaction permitted by Section 7.07(f);

(k) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(h);

(l) reservations, limitations, provisos and conditions expressed in any original
grant from the federal Canadian Governmental Authority;

(m) Liens arising under operating leases which are subject to the Personal
Property Security Act; (Alberta)

(n) Liens securing other Indebtedness of the Guarantor or any of its
Subsidiaries not expressly permitted by paragraphs (a) through (m); provided,
however, that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to paragraphs (h) and (i) above and pursuant to this paragraph (n) (and
any extensions, renewals and refinancings of such Indebtedness) shall not,
subject to the second proviso of paragraph (i) above, at any time exceed the
Permitted Lien Basket; and

(o) any Lien on Excess Margin Stock.

SECTION 7.02. Limitation on Indebtedness. The Guarantor shall not create, incur,
assume or suffer to exist, or permit any of its Subsidiaries to create, incur,
assume or suffer to exist, any Indebtedness except (subject to the final
sentence of this Section 7.02):

(a) the Loans, B/As and any other Indebtedness under this Agreement or any other
Loan Document and all loans, letters of credit and other Indebtedness under the
Five-Year Revolving Credit Agreement and all “Loan Documents” as defined
therein;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 7.02,
and any extension, renewal, refunding and refinancing thereof, provided that
after giving effect to such extension, renewal, refunding or refinancing, (A)
the principal amount thereof is not increased and (B) neither the tenor nor the
remaining average life thereof is reduced;

 

 

 


--------------------------------------------------------------------------------



49

 

 

(c) Indebtedness of the Guarantor to any of its Subsidiaries, of any
wholly-owned Subsidiary of the Guarantor to the Guarantor or of any wholly-owned
Subsidiary of the Guarantor to another Subsidiary of the Guarantor;

(d) surety bonds and appeal bonds required in the ordinary course of business or
in connection with the enforcement of rights or claims of the Guarantor or its
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;

(e) trade debt (including Indebtedness for the purchase of farm products from
contract growers and other similar suppliers but excluding Indebtedness for
Borrowed Money) incurred by the Guarantor or any of its Subsidiaries in the
ordinary course of business in a manner and to an extent consistent with their
past practices and necessary or desirable for the prudent operation of its
businesses;

(f) Indebtedness secured by Liens permitted pursuant to Section 7.01 subject to
the limitations contained therein;

(g) Indebtedness incurred in connection with the issuance of commercial paper;

(h) Indebtedness under Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Guarantor or any Subsidiary is
exposed in the conduct of its business; and

(i) other present and future unsecured Indebtedness; provided that at the time
of, and immediately after giving effect to, the incurrence of such Indebtedness,
no condition or event shall exist which constitutes an Event of Default.

Notwithstanding anything contained in this Agreement to the contrary, the
Guarantor shall not create, incur or assume, or permit any of its Subsidiaries
to create, incur or assume, any Priority Debt (other than Priority Debt
resulting from the securing of existing Indebtedness with Excess Margin Stock),
if after giving effect to such creation, incurrence or assumption the aggregate
outstanding amount of Priority Debt at the time of such creation, incurrence or
assumption would exceed 15% of the total consolidated assets of the Guarantor
and its Subsidiaries at the most recent fiscal quarter end of the Guarantor for
which financial statements have been delivered under Section 6.09(a) or (b) (or
prior to the first delivery of such financial statements, at the respective
dates of the most recent financial statements of the Guarantor referred to in
Section 4.05(a)).

SECTION 7.03. Sale-Leaseback Transactions. The Guarantor shall not create,
incur, assume or suffer to exist, or permit any of its Subsidiaries to create,
incur, assume or suffer to exist, any obligation, for the payment of rent or
otherwise, in connection with a sale-leaseback transaction, except (subject to
the final sentence of this Section 7.03 and subject to the limitations set forth
in Section 7.01(h)) capital leases entered into by the Guarantor or any of its
Subsidiaries after the Effective Date in connection with sale-leaseback
transactions; provided that (i) immediately prior to giving effect to such
lease, the property subject to such lease was sold by the Guarantor or any such
Subsidiary to the lessor pursuant to a transaction permitted under Section 7.07
and (ii) no Event of Default exists or would occur as a result of such sale and
subsequent lease.

 

 

 


--------------------------------------------------------------------------------



50

 

 

SECTION 7.04. Restricted Payments. The Guarantor shall not, and shall not permit
any of its Subsidiaries to, declare, pay or authorize any Restricted Payment if
(a) any such Restricted Payment is not paid out of Consolidated Net Income
Available for Restricted Payments, (b) at the time of, and immediately after,
the making of any such Restricted Payment (or the declaration of any dividend
except a stock dividend) a Default or Event of Default has occurred and is
continuing or (c) the making of any such Restricted Payment would cause the
Leverage Ratio to exceed the percentage pursuant to Section 7.13 which the
Guarantor will be required to maintain as of the end of the fiscal quarter
during which such Restricted Payment is to be made.

SECTION 7.05. Mergers, Etc. The Guarantor shall not merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person, or, except as
permitted pursuant to Section 7.06, acquire all or substantially all of the
Stock of any Person, or acquire all or substantially all of the assets of any
Person (other than live inventory) or enter into any joint venture or
partnership with, any Person, or permit any of its Subsidiaries to do so;
provided, however, that:

(a) the Guarantor or the Borrower may merge with a wholly-owned Subsidiary of
the Guarantor so long as (i) the Guarantor or the Borrower, as applicable, is
the surviving corporation and (ii) at the time of, and immediately after giving
effect to, such merger, no condition or event shall exist which constitutes an
Event of Default;

(b) any wholly-owned direct or indirect Subsidiary of the Guarantor (other than
the Borrower) may merge with or into any other wholly-owned direct or indirect
Subsidiary of the Guarantor or acquire Stock of any other wholly-owned direct or
indirect Subsidiary of the Guarantor;

(c) the Guarantor or any Subsidiary of the Guarantor may acquire all or
substantially all of the Stock or all or substantially all of the assets of any
Person; provided that (i) at the time of, and immediately after giving effect to
such acquisition, no condition or event shall exist which constitutes an Event
of Default and (ii) the Guarantor shall be in pro forma compliance with the
financial covenants set forth in Sections 7.13 and 7.14, assuming such
acquisition occurred on the first day of the four fiscal quarter period most
recently ended; and

(d) the Guarantor or any Subsidiary of the Guarantor may merge with any other
corporation permitted to be acquired pursuant to paragraph (c) above; provided
that (i) at the time of, and immediately after giving effect to, such merger, no
condition or event shall exist which constitutes an Event of Default and (ii)
after such merger, the surviving corporation is the Guarantor or a Subsidiary of
the Guarantor, respectively.

SECTION 7.06. Investments in Other Persons. The Guarantor shall not make, or
permit any of its Subsidiaries to make, any loan or advance to any Person (other
than accounts receivable created in the ordinary course of business); or, except
as permitted under Section 7.04 or 7.05, purchase or otherwise acquire, or
permit any of its Subsidiaries to purchase or otherwise acquire, any Stock or
other equity interest or Indebtedness of any Person, or make, or permit any

 

 

 


--------------------------------------------------------------------------------



51

 

of its Subsidiaries to make, any capital contribution to, or otherwise invest
in, any Person, except:

(a) Permitted Investments;

(b) investments existing on the date hereof in any Person;

(c) loans, advances, credit support, or other investments in any Person or
Persons, in amounts which do not exceed in the aggregate at any time outstanding
5% of the consolidated total assets of the Guarantor and its Subsidiaries as at
the last day of the most recently ended fiscal quarter of the Guarantor;

(d) the acquisition by the Guarantor or any of its wholly-owned Subsidiaries of
Stock of a Subsidiary of the Guarantor;

(e) intercompany Indebtedness permitted pursuant to Section 7.02(d); and

(f) loans or advances made by the Guarantor or any of its Subsidiaries to
employees of the Guarantor or any of its Subsidiaries not to exceed an aggregate
of US$5,000,000.

SECTION 7.07. Asset Dispositions. The Guarantor shall not sell, assign, transfer
or otherwise dispose of any of its assets, or permit any of its Subsidiaries to
sell, assign, transfer or otherwise dispose of any of its assets, except:

(a) the sale or disposition of inventory and farm products in the ordinary
course of business;

(b) the sale or disposition in the ordinary course of business of any assets
which have become obsolete or surplus to the business of the Guarantor or any of
its Subsidiaries, or has no remaining useful life, in each case as reasonably
determined in good faith by the Guarantor or such Subsidiary, as the case may
be;

(c) the periodic sales to third parties of live inventory and related products
and services under grow out contracts;

(d) Permitted Dispositions;

(e) the sale or disposition of Permitted Investments;

(f) the sale of accounts or other receivables by the Guarantor and its
Subsidiaries in connection with the Receivables Facility or to a special purpose
bankruptcy remote Subsidiary or a third party for not less than the fair value
thereof, without recourse (other than to any such special purpose Subsidiary),
in connection with a receivables purchase transaction; and

(g) the sale or disposition of Excess Margin Stock for not less than the fair
value thereof.

 

 

 


--------------------------------------------------------------------------------



52

 

 

SECTION 7.08. Change in Nature of Business. The Guarantor shall not, and shall
not permit any of its Subsidiaries to, engage to any substantial extent in any
business other than the production, marketing and distribution of food products
and any related food or agricultural products, processes or business.

SECTION 7.09. Transactions with Affiliates, Etc. The Guarantor shall not:

(a) enter into or be a party to, or permit any of its Subsidiaries to enter into
or be a party to, any transaction with any Affiliate of the Guarantor or the
Borrower, respectively, or any such Subsidiary except (i) as otherwise expressly
permitted herein or (ii) in the ordinary course of business, to the extent
consistent with past practices, so long as any such transaction individually and
in the aggregate with other such transactions has no reasonable likelihood of
having a Material Adverse Effect; or

(b) enter into, or permit any of its Subsidiaries to enter into, any agreement
that prohibits, limits or restricts any repayment of loans or advances or other
distributions to the Guarantor by any of its respective Subsidiaries, or that
restricts any such Subsidiary’s ability to declare or make any dividend payment
or other distribution on account of any shares of any class of its capital stock
or to acquire or make a payment in respect thereof; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.09 (but shall
apply to any extension, renewal, amendment or modification that expands the
scope of any such restriction or condition) and (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder.

SECTION 7.10. Margin Regulations. (a) The Borrower shall not use the proceeds of
any Loan or issuance of B/As in violation of Regulation T, U or X of the Board
of Governors of the Federal Reserve System.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
purchase or otherwise acquire Margin Stock if, after giving effect to any such
purchase or acquisition, Margin Stock owned by the Borrower and its Subsidiaries
would represent more than 25% of the assets of the Borrower and its Subsidiaries
on a consolidated basis (valued in accordance with Regulation U).

SECTION 7.11. Compliance with ERISA. The Guarantor shall not, directly or
indirectly, permit any member of the Controlled Group of the Guarantor to,
directly or indirectly permit to exist any ERISA Event which has any reasonable
likelihood of having a Material Adverse Effect, or make a complete or partial
withdrawal (within the meaning of Section 4201 of ERISA) from any Multiemployer
Plan so as to result in any liability to the Guarantor or any member of its
Controlled Group which has any reasonable likelihood of having a Material
Adverse Effect.

 

 

 


--------------------------------------------------------------------------------



53

 

 

SECTION 7.12. Speculative Transactions. The Guarantor shall not engage or permit
any of its Subsidiaries to engage in any transaction involving commodity options
or futures contracts other than in the ordinary course of business consistent
with past transactions.

SECTION 7.13. Leverage Ratio. The Guarantor shall not permit the Leverage Ratio
at any time to exceed 3.00:1.00.

SECTION 7.14. Interest Expense Coverage Ratio. The Guarantor shall not permit
the ratio of Consolidated EBITDA to Consolidated Interest Expense for any period
of four consecutive fiscal quarters to be less than 3.50:1.00.

ARTICLE VIII

 

Events of Default

SECTION 8.01. Events of Default. The term “Event of Default” means any of the
events set forth in this Section 8.01.

(a) Non-Payment. The Borrower or the Guarantor shall (i) fail to pay when and as
required to be paid herein, any amount of principal of any Loan or any amount
due in respect of any B/A Drawing; or (ii) fail to pay within three Business
Days after the same shall become due and payable, any amount of interest on any
Loan or any fee or other amount payable hereunder or under any other Loan
Document or any other Obligation;

(b) Representations and Warranties. Any representation or warranty made by the
Borrower or the Guarantor in this Agreement or in any other Loan Document, or
which is contained in any certificate, document or financial or other statement
delivered at any time under or in connection with this Agreement or any other
Loan Document shall prove to have been incorrect or untrue in any material
respect when made or deemed made;

(c) Specific Defaults. The Borrower or the Guarantor shall fail to perform or
observe any term, covenant or agreement contained in Article VII or Section
6.02, 6.05 (with respect to the Borrower’s existence), or 6.10(b);

(d) Other Defaults. The Borrower or the Guarantor shall fail to perform or
observe any other term or covenant contained in this Agreement or any other Loan
Document, and such Default shall continue unremedied for a period of 30 days
after the date upon which written notice thereof shall have been given to the
Borrower by the Administrative Agent;

(e) Default under Other Agreements. Any default shall occur under the Five-Year
Revolving Credit Agreement, the Receivables Facility or under any other
Indebtedness of the Borrower or the Guarantor (other than any default under any
agreement to which the Borrower or the Guarantor and one or more Lenders are
party to the extent such default results from the transfer or pledge of Excess
Margin Stock) or any of its Subsidiaries having an aggregate outstanding
principal amount of US$50,000,000 or more or under one or more

 

 

 

 


--------------------------------------------------------------------------------



54

 

Hedging Agreements of the Guarantor or any of its Subsidiaries under which there
are aggregate net obligations of US$50,000,000 or more and such default shall:

(i) consist of the failure to pay any Indebtedness when due (whether at
scheduled maturity, by required prepayment, acceleration, demand or otherwise)
after giving effect to any applicable grace or notice period; or

(ii) result in, or continue unremedied for a period of time sufficient to
permit, the acceleration of such Indebtedness or the early termination of such
Receivables Facility or Hedging Agreement;

(f) Bankruptcy or Insolvency. The Guarantor or any of its Subsidiaries (other
than an Inactive Subsidiary) shall:

(i) cease to be Solvent or generally fail to pay, or admit in writing its
inability to pay, its debts as they become due;

(ii) commence an Insolvency Proceeding;

(iii) voluntarily cease to conduct its business in the ordinary course; or

(iv) take any action to effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings.

(i) An involuntary Insolvency Proceeding shall be commenced against the
Guarantor or any of its Subsidiaries (other than an Inactive Subsidiary) or any
writ, judgment, warrant of attachment, execution or similar process shall be
issued or levied against a substantial part of the Guarantor’s, or any of its
Subsidiaries’ properties (other than properties of an Inactive Subsidiary), and
any such proceeding or petition shall not be dismissed, or any such writ,
judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy;

(ii) the Guarantor or any of its Subsidiaries (other than an Inactive
Subsidiary) shall admit in writing the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-United States law) against the Guarantor or such Subsidiary
(other than an Inactive Subsidiary) shall be ordered in any Insolvency
Proceeding; or

(iii) the Guarantor or any of its Subsidiaries (other than an Inactive
Subsidiary) shall acquiesce in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor)
or other similar Person for itself or a substantial portion of its property or
business;

(h) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of US$50,000,000 shall be rendered against the Guarantor, any
of its Subsidiaries or any combination thereof and the same shall remain
undischarged for a period

 

 

 


--------------------------------------------------------------------------------



55

 

of 30 days (or such longer period (not to exceed 90 days) allowed by law during
which execution can be effectively stayed if during such period execution shall
be effectively stayed), or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Guarantor or any of its
Subsidiaries to enforce any such judgment;

(i) ERISA. Any ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, is reasonably likely to result in a Material Adverse Effect, and 30
days thereafter such ERISA Event shall not have been corrected;

(j) Change in Control. Mr. Don Tyson, the Tyson Limited Partnership and “members
of the same family” of Mr. Don Tyson as defined in Section 447(e) of the Code
shall cease to have at least 51% of the total combined voting power of the
outstanding Stock of the Borrower; or

(k) Guarantee. The Guarantee of the Guarantor under Article X shall not for any
reason be, or shall be asserted by the Guarantor not to be, in full force and
effect and enforceable against the Guarantor in all material respects in
accordance with its terms.

SECTION 8.02. Remedies. If any Event of Default shall have occurred and be
continuing, the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders:

(a) declare by written notice to the Borrower and the Guarantor pursuant to
Section 11.01 the Commitment of each Lender and the obligations of the Lenders
to accept and purchase B/As to be terminated, whereupon such Commitment and such
obligations shall forthwith be terminated; and/or

(b) declare by written notice to the Borrower and the Guarantor pursuant to
Section 11.01 (i) the unpaid principal amount of all outstanding Loans and all
interest accrued and unpaid thereon, (ii) the face amount of all B/As then
outstanding, and (iii) all other Obligations payable hereunder or under any
other Loan Document to be immediately due and payable, whereupon the Loans, all
such interest, the amounts payable in respect of all B/As then outstanding and
all such other Obligations shall become and be forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and the Guarantor;

provided, however, that upon the occurrence of any event specified in Section
8.01(f) or (g) with respect to the Guarantor or the Borrower, the Commitments
and the obligations of the Lenders to accept and purchase B/As shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest accrued thereon, the face amount of all B/As then outstanding
and all other Obligations shall automatically become due and payable without
further action of the Administrative Agent or any Lender.

SECTION 8.03. Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising;
provided, however, that the Administrative Agent

 

 


--------------------------------------------------------------------------------



56

 

will not have the right to exercise the remedies provided for in Section 8.02
(other than those arising out of Events of Default defined in Sections 8.01(f)
and (g) with respect to the Guarantor or the Borrower) other than by written
notice to the Guarantor as contemplated by Sections 8.02(a) and (b).

ARTICLE IX

 

The Administrative Agent

SECTION 9.01. Appointment. Each Lender hereby irrevocably appoints, designates
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of this Agreement or any other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities except those expressly set
forth herein or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and any other Loan Document by or through
employees, agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

SECTION 9.03. Liabilities of Administrative Agent. (a) Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document (except for its own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Borrower, the
Guarantor or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for the value of
any collateral or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
the Borrower or the Guarantor to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Guarantor or any
of its Subsidiaries.

(b) Each party to this Agreement acknowledges that none of the Syndication Agent
or any of the Documentation Agents shall have any duties, responsibilities,
obligations or authority under this Agreement or any other Loan Document in such
capacity.

 

 

 


--------------------------------------------------------------------------------



57

 

 

SECTION 9.04. Reliance by Administrative Agent. (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter or
facsimile message, statement, order or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon any advice and statements of legal counsel
(including counsel to the Borrower and the Guarantor), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Majority Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request from or the consent of the
Majority Lenders and such request or consent and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans or any portion thereof.

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Effective Date specifying its objection thereto and
either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect or, in the case of a Lender, such Lender
shall not have made available to the Administrative Agent such Lender’s
Percentage Share of such Borrowing.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to payment defaults, unless the Administrative Agent shall
have received notice from a Lender, the Borrower or the Guarantor referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be requested by the
Majority Lenders in accordance with Article VIII; provided however, that unless
and until the Administrative Agent shall have received any such request from the
Majority Lenders, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

SECTION 9.06. Credit Decision. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Affiliates or any officer, director,
employee, agent, attorney-in-fact of any of them has made any representation or
warranty to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Guarantor and its Subsidiaries,
including the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the

 

 

 


--------------------------------------------------------------------------------



58

 

Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, properties, operations or condition,
financial or otherwise, and creditworthiness of the Borrower and the Guarantor
and made its own decision to enter into this Agreement and extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, properties,
operations or condition, financial or otherwise, and creditworthiness of the
Borrower and the Guarantor. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, properties, operations or condition, financial or otherwise, and
creditworthiness of the Borrower or the Guarantor which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

SECTION 9.07. Indemnification. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under Section 11.04
or 11.05, each Lender severally agrees to pay to the Administrative Agent such
Lender’s respective Percentage Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed cost or expense or indemnified claim,
action, proceeding, suit, damage, loss, liability or related cost or expense, as
the case may be, was incurred by or asserted against the Administrative Agent in
its capacity as such.

SECTION 9.08. Administrative Agent in Individual Capacity. JPMCB, and its
Affiliates may issue letters of credit to, make loans to, accept deposits from
and generally engage in any kind of business with the Guarantor and its
Subsidiaries as though JPMCB were not the Administrative Agent hereunder. With
respect to its Loans, JPMCB, shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include JPMCB
in its individual capacity.

SECTION 9.09. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Guarantor. Upon any such resignation, the Majority Lenders shall have the right
to appoint a successor Administrative Agent which shall be a commercial bank
organized or chartered under the laws of the United States of America or of any
State thereof or of any province of Canada and having combined capital and
surplus of at least US$500,000,000 and having an office in Toronto. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, and shall have accepted such appointment, within 30 days after the
notice of resignation of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, with the consent of the
Guarantor, which shall not be unreasonably withheld, appoint a successor
Administrative Agent meeting the requirements set forth above in this Section.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative

 

 

 

 


--------------------------------------------------------------------------------



59

 

Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article IX and Sections 11.04 and
11.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement and the other Loan
Documents.

ARTICLE X

 

Guarantee

In order to induce the Lenders to extend credit to the Borrower under improved
terms hereunder, the Guarantor hereby irrevocably and unconditionally guarantees
the payment when and as due of the Obligations of the Borrower. The Guarantor
further agrees that the due and punctual payment of such Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

Except as otherwise provided herein, the Guarantor waives presentment to, demand
of payment from and protest to the Borrower of any of the Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Guarantor hereunder shall not be affected by
(a) the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement or any other Loan Document or agreement; (d) any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations;
(e) any change in the corporate existence or structure of the Borrower, or
(f) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of the Guarantor or otherwise operate
as a discharge of a guarantor as a matter of law or equity or which would impair
or eliminate any right of the Guarantor to subrogation.

The Guarantor further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Borrower or any other Person.

The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

 

 

 


--------------------------------------------------------------------------------



60

 

 

The Guarantor further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
the Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Guarantor by virtue hereof, upon the failure of the Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Guarantor hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
in cash an amount equal to the unpaid principal amount of such Obligation then
due, together with accrued and unpaid interest thereon. The Guarantor further
agrees that if payment in respect of any Obligation shall be due in a currency
other than US Dollars and/or at a place of payment other than New York and if,
by reason of any Requirement of Law, disruption of currency or foreign exchange
markets, war or civil disturbance or other similar event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of the Administrative Agent or any Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Guarantor shall make payment of such Obligation
in US Dollars (based upon the applicable exchange rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

Upon payment by the Guarantor of any sums as provided above, all rights of the
Guarantor against the Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by the Borrower to the Administrative Agent and the Lenders.

Nothing shall discharge or satisfy the liability of the Guarantor hereunder
except the full performance and payment of the Obligations.

ARTICLE XI

 

Miscellaneous

SECTION 11.01. Notices, Etc. All notices, requests and other communications
provided to any party under this Agreement shall, unless otherwise expressly
specified herein, be in writing (including by facsimile) and mailed by overnight
delivery, transmitted by facsimile or delivered: if to the Guarantor or the
Borrower, to its address specified on the signature pages hereof; if to any
Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire; and if to the Administrative Agent, to its address
specified on the signature pages hereof; or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and

 

 

 


--------------------------------------------------------------------------------



61

 

the Administrative Agent; provided, that notices and other communications
required under Article V or VI hereof by the Borrower or the Administrative
Agent to the Lenders may be transmitted via electronic transmission. All such
notices and communications shall be effective, if transmitted by facsimile, when
transmitted by facsimile and confirmed by telephone or facsimile, or, if mailed
by overnight delivery or delivered, upon delivery, except that notices and
communications to the Administrative Agent pursuant to Article II or IX shall
not be effective until received by the Administrative Agent.

SECTION 11.02. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or of any other Loan Document, and no consent to any departure by the
Borrower or the Guarantor herefrom or therefrom, shall in any event be effective
unless the same shall be in writing, acknowledged by the Administrative Agent
and signed or consented to by the Majority Lenders, the Borrower and the
Guarantor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall do any of the following:

(a) increase the Commitment of any Lender (other than by assignment) or subject
any Lender to any additional monetary obligation without the written consent of
such Lender;

(b) reduce the principal of, or interest on, any Loan or any amount payable in
respect of any B/A or any fees payable hereunder without the written consent of
each Lender affected thereby;

(c) extend the Maturity Date or any date fixed for any payment of interest on
the Loans or any amount payable in respect of any B/A or any fees payable
hereunder without the written consent of each Lender affected thereby;

(d) change Section 2.05(b) in a manner that would alter the pro rata treatment
of Lenders required thereby or change Section 3.06 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender;

(e) release the Guarantor from its obligations under Article X, without the
written consent of each Lender;

(f) change the percentage of the Commitments or the percentage of the aggregate
unpaid principal amount of the Loans which shall be required for the Lenders or
any of them to take any action hereunder without the written consent of each
Lender; or

(g) amend this Section 11.02 without the written consent of each Lender.

SECTION 11.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

 

 


--------------------------------------------------------------------------------



62

 

 

SECTION 11.04. Costs and Expenses. The Borrower agrees to pay on demand:

(a) all reasonable costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement or any other Loan Document or any
other document to be delivered hereunder or thereunder or in connection with the
transactions contemplated hereby or thereby, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent;

(b) all reasonable costs and expenses incurred by the Administrative Agent or
any Lender in connection with the enforcement or preservation of any rights
under this Agreement or any other Loan Document or in connection with any
restructuring or “work-out” (whether through negotiations, legal proceedings or
otherwise), including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent or such Lender (including the allocated cost of
in-house counsel); and

(c) all reasonable costs and expenses of the Administrative Agent incurred in
connection with due diligence, transportation, use of computers, duplication,
appraisals, surveys, audits, insurance, consultants and search reports and all
filing and recording fees and title insurance premiums.

SECTION 11.05. Indemnity. (a) The Borrower agrees to indemnify, defend,
reimburse and hold harmless the Administrative Agent, the Syndication Agent,
each Documentation Agent, each Lender and each of their Affiliates, and each of
their respective directors, officers, employees, agents and advisors (each, an
“Indemnified Party”) from and against all claims, actions, proceedings, suits,
damages, losses, liabilities, costs and reasonable expenses, including the
reasonable fees, charges and disbursements of counsel (including the allocated
cost of in-house counsel) which may be incurred by or asserted against any
Indemnified Party in connection with, or arising out of, or relating to (i) any
transaction or proposed transaction (whether or not consummated) financed or to
be financed, in whole or in part, directly or indirectly, with the proceeds of
any Borrowing or B/A or otherwise contemplated in this Agreement; (ii) the
entering into and performance of this Agreement and any other Loan Document by
the Administrative Agent, the Syndication Agent, any Documentation Agent or any
Lender or any action or omission of the Borrower in connection therewith; or
(iii) any investigation, litigation, suit, action or proceeding (regardless of
whether an Indemnified Party is a party thereto) which relates to any of the
foregoing or to any Environmental Claim, unless and to the extent such claim,
action, proceeding, suit, damage, loss, liability, cost or expense was solely
attributable to such Indemnified Party’s gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction.

(b) The Administrative Agent, the Syndication Agent, each Documentation Agent
and each Lender agree that in the event that any investigation, litigation,
suit, action or proceeding is asserted or threatened in writing or instituted
against it or any other Indemnified Party, or any remedial, removal or response
action is requested of it or any other Indemnified Party, for which the
Administrative Agent, the Syndication Agent, any Documentation Agent or any
Lender may desire indemnity or defense hereunder, the Administrative Agent, the

 

 

 


--------------------------------------------------------------------------------



63

 

Syndication Agent, such Documentation Agent or such Lender shall promptly notify
the Borrower in writing.

(c) The Borrower at the request of the Administrative Agent, the Syndication
Agent, any Documentation Agent or any Lender shall have the obligation to defend
against such investigation, litigation, suit, action or proceeding or requested
remedial, removal or response action, and the Administrative Agent, the
Syndication Agent and the Documentation Agents, in any event, may participate in
the defense thereof with legal counsel of the Administrative Agent’s choice. In
the event that the Administrative Agent, the Syndication Agent, any
Documentation Agent, any Lender requests the Borrower to defend against such
investigation, litigation, suit, action or proceeding or requested remedial,
removal or response action, the Guarantor shall promptly do so and the
Administrative Agent, the Syndication Agent, the affected Documentation Agent or
the affected Lender shall have the right to have legal counsel of its choice
participate in such defense. No action taken by legal counsel chosen by the
Administrative Agent or any Lender in defending against any such investigation,
litigation, suit, action or proceeding or requested remedial, removal or
response action shall vitiate or any way impair the Borrower’s obligations and
duties hereunder to indemnify and hold harmless any Indemnified Party.

(d) To the extent permitted by applicable law, the Borrower, the Guarantor, the
Administrative Agent and the Lenders shall not assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any Loan Document or any other agreement or instrument contemplated hereby, the
Transactions or any Loan, any B/A or the use of the proceeds thereof.

SECTION 11.06. Right of Set-off. Upon the occurrence and during the continuation
of any Event of Default, each Lender and each of its Affiliates that is a
financial institution is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower or the Guarantor against any and all
of the Obligations, whether or not such Lender shall have made any demand under
this Agreement. Each Lender agrees promptly to notify the Borrower and the
Guarantor after any such set-off and application made by such Lender or such
Affiliate; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and each of its Affiliates that is a financial institution under this Section
11.06 are in addition to any other rights and remedies (including other rights
of set-off) which such Lender may have.

SECTION 11.07. Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and assigns, except that neither the
Borrower nor the Guarantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein without the prior written
consent of all the Lenders.

 

 

 


--------------------------------------------------------------------------------



64

 

 

SECTION 11.08. Assignments, Participations, Etc. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
neither the Borrower nor the Guarantor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower or the
Guarantor without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (e) of this Section) and, to the extent expressly
contemplated hereby, the Affiliates of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each an “Assignee”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, a Lender Affiliate or, if an Event of Default has
occurred and is continuing, any other assignee, and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender Affiliate.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than US$5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the Assignee and the Assignor in respect of each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of US$3,500;

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent the Administrative Questionnaire. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the Assignee
thereunder shall be a party hereto and, to

 

 


--------------------------------------------------------------------------------



65

 

the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.05, 3.08, 3.09, 3.10, 3.11 and 11.05) (but only to the extent such
Lender notifies the Borrower of any claim under such Section within 90 days
after it obtains knowledge thereof). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section; and

(E) the Assignee will be a Canadian Resident Lender at the time that any amount
is first paid or credited to or by such Assignee on account of the Obligations;
provided that such Assignee will not be required to be a Canadian Resident
Lender at such time if it is unable to so qualify as a Canadian Resident Lender
as the result of any Change in Law; provided that for purposes of this clause
(E), references in the defined term “Change in Law” to the “date of this
Agreement” shall be deemed to be references to the “effective date of the
Assignment and Acceptance pursuant to which such Assignee becomes a party to
this Agreement”.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaires (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Borrower, the Guarantor or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall

 

 

 


--------------------------------------------------------------------------------



66

 

remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 11.02 that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.05,
3.06, 3.08, 3.09 and 3.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.06 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.06 as though it were a Lender. Notwithstanding
anything in this paragraph to the contrary, any bank that is a member of the
Farm Credit System that (a) has purchased a participation in the minimum amount
of US$10,000,000 on or after the Effective Date, (b) is, by written notice to
the Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a Voting Participant hereunder (any bank that is a member of the Farm Credit
System so designated being called a “Voting Participant”) and (c) receives the
prior written consent of the Borrower and the Administrative Agent to become a
Voting Participant, shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a dollar for dollar basis,
as if such participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action. To be effective, each Voting Participant Notification shall, with
respect to any Voting Participant, (i) state the full name, as well as all
contact information required of an Assignee as set forth in Exhibit 11.08 hereto
and (ii) state the dollar amount of the participation purchased. The Borrower
and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.05, 3.08, 3.09 or 3.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 3.05 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.05(f) as though it were a Lender. A
Participant shall not be entitled to the benefits of Section 3.05 unless such
Participant would qualify as a Canadian Resident Lender if it were a Lender at
the time any amount is first paid or credited to or by such participant on
account of the Obligations; provided that such Participant will be entitled to
the benefits of Section 3.05 if it is unable to qualify as a Canadian Resident
Lender as the result of any Change in Law; provided that for purposes of this
paragraph (f), references in the defined term “Change in Law” to the “date of
this Agreement” shall be deemed to be references to the “effective date of the
sale of the participation to such Participant”.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to (i) a

 

 


--------------------------------------------------------------------------------



67

 

Federal Reserve Bank or (ii) the Farm Credit Funding Corp. or to any other
entity organized under the Farm Credit Act, as amended, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or Assignee for
such Lender as a party hereto.

SECTION 11.09. Confidentiality. The Administrative Agent and each Lender agrees
to maintain the confidentiality of all non-public information provided to it by
the Borrower or the Guarantor or on the Borrower’s or the Guarantor’s behalf in
connection with this Agreement or any other Loan Document, except that such
information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees, accountants, legal counsel and other advisors and other agents who in
each case have a need to know such information in connection with the
Transactions or the provision of other financial products or services to the
Borrower or the Guarantor (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority having jurisdiction over the
disclosing party, (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those contained in
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or the Guarantor or (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this Section or any similar confidentiality undertaking by which the disclosing
part is bound or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower or the
Guarantor. Any Person required to maintain the confidentiality of information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.

SECTION 11.10. Survival. The obligations of the Borrower under Sections 3.05,
3.08, 3.09, 3.10, 3.11, 11.04, 11.05 and 11.17 (and the Guarantor’s guarantee of
the Borrower’s Obligations under such Sections pursuant to Article X ), and the
obligations of the Lenders under Sections 3.05(f) and 9.07, shall in each case
survive repayment or purchase of the Loans and amounts in respect of accepted
B/As or any termination of this Agreement and the Commitments. The
representations and warranties made by the Borrower and the Guarantor in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each other Loan Document.

SECTION 11.11. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof or thereof.

 

 

 


--------------------------------------------------------------------------------



68

 

 

SECTION 11.12. Governing Law and Jurisdiction. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER HEREBY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. THE
BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

SECTION 11.13. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 11.14. Entire Agreement. THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE GUARANTOR, THE LENDERS AND THE
ADMINISTRATIVE AGENT, AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF
SUCH PERSONS RELATING TO THE SUBJECT MATTER HEREOF EXCEPT FOR THE FEE LETTER AND
ANY PRIOR ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY THE BORROWER OR THE
GUARANTOR OF (OR ANY INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO
OR INCURRED (OR TO BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR
THE LENDERS.

SECTION 11.15. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS, THE
BORROWER AND THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS,
THE BORROWER OR THE GUARANTOR. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
AGENTS AND THE LENDERS TO ENTER INTO THIS AGREEMENT.

SECTION 11.16. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality

 

 


--------------------------------------------------------------------------------



69

 

and enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 11.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the Borrower.

SECTION 11.18. USA Patriot Act. Each Lender hereby notifies the Borrower and the
Guarantor that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower and the
Guarantor, which information includes the name and address of the Borrower and
the Guarantor and other information that will allow such Lender to identify the
Borrower and the Guarantor in accordance with the Act.

SECTION 11.19. Interest Act (Canada). Whenever interest is calculated on the
basis of a year of 360 or 365 days, for the purposes of the Interest Act
(Canada), the yearly rate of interest which is equivalent to the rate payable
hereunder is the rate payable multiplied by the actual number of days in the
year and divided by 360 or 365, as the case may be. All interest will be
calculated using the nominal rate method and not the effective rate method and
the deemed reinvestment principle shall not apply to such calculations.



 

 


--------------------------------------------------------------------------------



70

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

LAKESIDE FARM INDUSTRIES LTD.,

    

 

by

 

 

 

 

/s/ Dennis Leatherby

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for notices:

 

Highway No. 1

Brooks, Alberta

Attention: Brent Altwasser

Facsimile No.: 403-501-2100

 

With a copy to:

 

2210 West Oaklawn Drive

Springdale, Arkansas 72762

Attention: Dennis Leatherby

Facsimile No.: 479-290-4061

 

Attention: R. Read Hudson

Facsimile No.: 479-290-7967

 



 

 


--------------------------------------------------------------------------------



71

 

 

TYSON FOODS, INC.,

    

 

by

 

 

 

 

/s/ Dennis Leatherby

 

 

 

Name: Dennis Leatherby

 

 

 

Title: SVP Finance and Treasurer

 

 

 

 

 

Address for notices:

 

2210 West Oaklawn Drive

Springdale, Arkansas 72762

Attention: Dennis Leatherby

Facsimile No.: 479-290-4061

 

With a copy to:

 

2210 West Oaklawn Drive

Springdale, Arkansas 72762

Attention: R. Read Hudson

Facsimile No.: 479-290-7967

 

 


--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH as

Administrative Agent,



 

by

 

 

 

 

/s/ Christine Chan

 

 

 

Name: Christine Chan

 

 

 

Title: Vice President

 

 

 

 

 

Address for notices:

 

200 Bay Street, 18th Floor

Royal Bank Plaza, South Tower

Toronto, Ontario M5J 2J2

Attention: Funding Officer

Facsimile No.: 416-981-9128

Address for payments:

 

US DOLLARS

JPMORGAN CHASE BANK, N.A., NEW YORK

SWIFT: CHASUS33

ABA: 021000021

F/A: JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

ACCT. #: 400929821

REF: TYSON FOODS, INC.

CANADIAN DOLLARS

ROYAL BANK OF CANADA, TORONTO

SWIFT: ROYCCAT2

F/A: JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

ACCT. #: 07172-1000405

REF: TYSON FOODS, INC.

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

through its Canada Branch

 

 

by

 

 

 

 

/s/ Medina Sales De Andrade

 

 

 

Name: Medina Sales De Andrade

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

The Bank of Novia Scotia

 

 

 

 

 

 

by

 

 

 

 

/s/ William E. Zarrett

 

 

 

Name: William E. Zarrett

 

 

 

Title: Managing Director

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

BNP Paribas (Canada)

 

 

 

 

 

 

by

 

 

 

 

/s/ Don R. Lee

 

 

 

Name: Don R. Lee

 

 

 

Title: Managing Director
Corporate Banking

 

 

 

 

 

 

by

 

 

 

 

/s/ Andrew Sclater

 

 

 

Name: Andrew Sclater

 

 

 

Title: Vice President
Corporate Banking

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Citibank, N.A., Canadian branch

 

 

 

 

 

 

by

 

 

 

 

/s/ Niyousha Zarinpour

 

 

 

Name: Niyousha Zarinpour

 

 

 

Title: Authorised Signer

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Congress Financial Corporation (Canada)

 

 

 

 

 

 

by

 

 

 

 

/s/ Enza Agosta

 

 

 

Name: Enza Agosta

 

 

 

Title: Vice President
Congress Financial Corporation (Canada)

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

HSBC Bank USA, N.A., Toronto Branch

 

 

 

 

 

 

by

 

 

 

 

/s/ Jody Sanderson

 

 

 

Name: Jody Sanderson

 

 

 

Title:

 

 

 

 

 

 

by

 

 

 

 

/s/ Margaret Lane

 

 

 

Name: Margaret Lane

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Merrill Lynch Capital Canada Inc.

 

 

 

 

 

 

by

 

 

 

 

/s/ Marcelo Cosma

 

 

 

Name: Marcelo Cosma

 

 

 

Title: Vice President

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution: Mizuho Corporate Bank (Canada)

 

 

 

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

/s/ Bill McFarland

 

 

 

Name: W.M. McFarland

 

 

 

Title: Vice President

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

MORGAN STANLEY SENIOR FUNDING (NOVA SCOTIA) INC.

 

 

 

 

 

by

 

 

 

 

/s/ Daniel Twenge

 

 

 

Name: Daniel Twenge

 

 

 

Title: Vice President

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

 

 

Rabobank Nederland
Canadian Branch
P.O. Box 57, TD Centre
77 King Street West, Suite 4520
Toronto, ON M5K 1E7

 

 

 

 

 

 

by

 

 

 

 

/s/ Govert Verstralen

 

 

 

Name: Govert Verstralen

 

 

 

Title: General Manager
Principal Officer

 

 

 

 

 

 

by

 

 

 

 

/s/ Omer Malik

 

 

 

Name: Omer Malik

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Sumitomo Mitsui Banking Corporation of Canada

 

 

 

 

 

by

 

 

 

 

/s/ Elwood Langley

 

 

 

Name: Elwood Langley

 

 

 

Title: Vice President

 

 

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

SIGNATURE PAGE to the THREE-YEAR TERM LOAN AGREEMENT dated as of September 28,
2005, among LAKESIDE FARM INDUSTRIES LTD., TYSON FOODS, INC., the lenders
parties hereto, and JPMORGAN CHASE BANK, N.A., Toronto Branch, as Administrative
Agent

 

 

 

 

 

Name of Institution:

 

 

 

 

U.S. Bank National Association Canada Branch

 

 

 

 

 

by

 

 

 

 

/s/ Kevin Jephcott

 

 

 

Name: Kevin Jephcott

 

 

 

Title: Principal Officer

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 